EXHIBIT 10.66
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit, as indicated by "[*]", have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been filed
separately with the Securities and Exchange Commission.
 
[EXECUTION COPY]
 

--------------------------------------------------------------------------------

 
$22,917,000
 
CREDIT AGREEMENT
 
Dated as of March 26, 2010
 
among
 
CHAUTAUQUA AIRLINES, INC.,
as Borrower,


REPUBLIC AIRWAYS HOLDINGS INC.,
as Parent Guarantor,


THE SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME,
as Guarantors,


[*],
as Original Lender,


THE LENDERS SIGNATORY HERETO FROM TIME TO TIME,
as Lenders,


and


[*],
as Administrative Agent
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

   
Page
      ARTICLE 1 AMOUNT AND TERMS OF CREDIT
1
 
SECTION 1.1.
Credit Facilities.
1
 
SECTION 1.2.
Prepayments.
2
 
SECTION 1.3.
Priority and Application of Payments.
5
 
SECTION 1.4.
Use of Proceeds.
5
 
SECTION 1.5.
Interest and Applicable Rate.
5
 
SECTION 1.6.
Fees.
6
 
SECTION 1.7.
Payments and Computations
6
 
SECTION 1.8.
Indemnity.
7
 
SECTION 1.9.
Access.
8
 
SECTION 1.10.
Taxes.
8
 
SECTION 1.11.
Capital Adequacy; Increased Costs; Illegality.
9
 
SECTION 1.12.
Funding Losses.
10
 
SECTION 1.13.
Market Disruption; Illegality.
10
 
SECTION 1.14.
Replacement of Lenders under Certain Circumstances.
11
      ARTICLE 2 CONDITIONS PRECEDENT
12
 
SECTION 2.1.
Initial Conditions.
12
 
SECTION 2.2.
General Conditions.
14
      ARTICLE 3 REPRESENTATIONS AND WARRANTIES
14
 
SECTION 3.1.
Corporate Existence; Compliance with Law.
15
 
SECTION 3.2.
Executive Offices, Collateral Locations, FEIN.
15
 
SECTION 3.3.
Corporate Power, Authorization, Enforceable Obligations.
15
 
SECTION 3.4.
Financial Statements and Initial Projections.
16
 
SECTION 3.5.
Material Adverse Effect; Burdensome Restrictions; Default.
16
 
SECTION 3.6.
Ownership of Property.
16
 
SECTION 3.7.
Labor Matters.
17
 
SECTION 3.8.
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
17
 
SECTION 3.9.
Government Regulation.
17
 
SECTION 3.10.
Margin Regulations.
17
 
SECTION 3.11.
Taxes.
18
 
SECTION 3.12.
ERISA.
18
 
SECTION 3.13.
No Litigation.
19
 
SECTION 3.14.
Intellectual Property.
19
 
SECTION 3.15.
Full Disclosure.
19
 
SECTION 3.16.
Environmental Matters.
20
 
SECTION 3.17.
Insurance.
20
 
SECTION 3.18.
Use of Proceeds.
21
 
SECTION 3.19.
Patriot Act.
21
 
SECTION 3.20.
Compliance With Industry Standards.
21
 
SECTION 3.21.
Collateral Documents.
21

 
i

--------------------------------------------------------------------------------


 

 
SECTION 3.22.
Certificated Air Carrier.
22
 
SECTION 3.23.
Slots and Gate Interests.
22
      ARTICLE 4 FINANCIAL STATEMENTS AND INFORMATION
22
 
SECTION 4.1.
Reports and Notices.
22
 
SECTION 4.2.
Communication with Accountants.
22
      ARTICLE 5 AFFIRMATIVE COVENANTS
23
 
SECTION 5.1.
Maintenance of Existence and Conduct of Business.
23
 
SECTION 5.2.
Payment of Taxes.
23
 
SECTION 5.3.
Books and Records.
24
 
SECTION 5.4.
Insurance.
24
 
SECTION 5.5.
Compliance with Laws.
24
 
SECTION 5.6.
Intellectual Property.
24
 
SECTION 5.7.
Environmental Matters.
25
 
SECTION 5.8.
Further Assurances.
25
 
SECTION 5.9.
Additional Collateral Documents.
25
 
SECTION 5.10.
Access.
26
 
SECTION 5.11.
Slot Utilization.
26
 
SECTION 5.12.
ERISA/Labor Matters.
26
 
SECTION 5.13.
Maintenance of Liens and Collateral.
28
 
SECTION 5.14.
Use of Proceeds.
28
 
SECTION 5.15.
Pari Passu.
28
      ARTICLE 6 NEGATIVE COVENANTS
28
 
SECTION 6.1.
Sale of Stock and Assets.
28
 
SECTION 6.2.
Mergers.
29
 
SECTION 6.3.
Restricted Payments.
30
 
SECTION 6.4.
Indebtedness.
30
 
SECTION 6.5.
Investments; Loan and Advances.
32
 
SECTION 6.6.
Liens.
33
 
SECTION 6.7.
Limitation on Negative Pledge Clauses.
34
 
SECTION 6.8.
Affiliate Transactions.
34
 
SECTION 6.9.
Capital Expenditures
34
 
SECTION 6.10.
Clauses Restricting Subsidiary Distributions.
35
 
SECTION 6.11.
Capital Structure and Business.
35
 
SECTION 6.12.
Change of Fiscal Year.
35
 
SECTION 6.13.
Financial Covenants.
35
      ARTICLE 7 TERM
35
 
SECTION 7.1.
Termination.
35
 
SECTION 7.2.
Survival of Obligations Upon Termination of Financing Arrangements.
36
      ARTICLE 8 EVENTS OF DEFAULT; RIGHTS AND REMEDIES
36
 
SECTION 8.1.
Events of Default.
36
 
SECTION 8.2.
Remedies.
38
 
SECTION 8.3.
Waivers by Borrower.
39

 
ii

--------------------------------------------------------------------------------


 

ARTICLE 9 ASSIGNMENT AND PARTICIPATIONS;  The ADMINISTRATIVE AGENT
39
 
SECTION 9.1.
Assignment and Participations.
39
 
SECTION 9.2.
The Administrative Agent.
41
      ARTICLE 10 SUCCESSORS AND ASSIGNS
43
      ARTICLE 11 MISCELLANEOUS
44
 
SECTION 11.1.
Complete Agreement; Modification of Agreement.
44
 
SECTION 11.2.
Amendments and Waivers.
44
 
SECTION 11.3.
Fees and Expenses.
45
 
SECTION 11.4.
No Waiver.
46
 
SECTION 11.5.
Remedies.
47
 
SECTION 11.6.
Severability.
47
 
SECTION 11.7.
Adjustments; Set-off
47
 
SECTION 11.8.
Confidentiality.
48
 
SECTION 11.9.
GOVERNING LAW.
48
 
SECTION 11.10.
Notices.
49
 
SECTION 11.11.
Section Titles.
50
 
SECTION 11.12.
Counterparts.
50
 
SECTION 11.13.
WAIVER OF JURY TRIAL.
50
 
SECTION 11.14.
Press Releases and Related Matters.
51
 
SECTION 11.15.
Advice of Counsel.
51
 
SECTION 11.16.
No Strict Construction.
51
 
SECTION 11.17.
Patriot Act.
51
 
SECTION 11.18.
Conflict of Terms.
51

 
ANNEXES



 
A
Definitions
 
B
Financial Statements and Projections - Reporting
 
C
Financial Covenants
 
D
Notice Addresses
 
E
Commitments

 
SCHEDULES



 
3.1
Loan Parties, Jurisdictions of Incorporation or Organization
 
3.2
Executive Offices, Collateral Locations, FEIN
 
3.7
Labor Matters
 
3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
 
3.11
Tax Liabilities
 
3.12(a)
Pension Plans and Retiree Welfare Plans
 
3.13
Litigation

 
iii

--------------------------------------------------------------------------------


 

 
3.14
Intellectual Property
 
3.16
Environmental Liabilities
 
3.17
Insurance
 
3.23
Slots
 
6.4
Indebtedness
 
6.5
Investments
 
6.6
Liens
 
6.7
Negative Pledge Clauses
 
6.10
Subsidiary Distributions

 
EXHIBITS



 
A
Form of Opinion of Hughes Hubbard & Reed LLP
 
B
Form of Guarantee and Collateral Agreement
 
C
Form of Certificate re Non-Bank Status

 
 
iv

--------------------------------------------------------------------------------

 

This CREDIT AGREEMENT (this “Agreement”), dated as of March 26, 2010, among
Chautauqua Airlines, Inc., an Indiana corporation (“Chautauqua Airlines”, and in
its capacity as borrower, the “Borrower”), Republic Airways Holdings Inc., a
Delaware corporation (“Republic Holdings”, and in its capacity as parent
guarantor, the “Parent Guarantor”, and together with any Subsidiary of the
Borrower from time to time, the “Guarantors”), [*] as original lender (the
“Original Lender”), administrative agent and collateral agent for the Lenders
(as defined below) (in such capacity, the “Administrative Agent”), and the
Lenders party hereto from time to time.
 
RECITALS
 
WHEREAS, the Original Lender is willing to provide a $22,917,000 term loan
facility (the “Facility” or the “Financing”) to the Borrower subject to and on
the terms and conditions hereinafter set forth herein;
 
WHEREAS, the transactions contemplated by this Agreement and the other Loan
Documents are referred to herein as the “Transactions”; and
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Schedules, Exhibits and other attachments (collectively, “Appendices”)
hereto, or expressly identified in this Agreement, are incorporated herein by
reference, and taken together with this Agreement, shall constitute but a single
agreement. These Recitals shall be construed as part of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 
ARTICLE 1
 
AMOUNT AND TERMS OF CREDIT
 
SECTION 1.1.        Credit Facilities.
 
(a)           Subject to the terms and conditions hereof, the Original Lender
agrees to make to the Borrower a term loan (the “Loan”) on the Closing Date in a
principal amount equal to $22,917,000. Upon request by any Lender, the Loan
shall be evidenced by a Note. Each Note shall represent the obligation of the
Borrower to pay an amount of the Loan equal to the applicable Lender’s Pro Rata
Share of the Loan, together with interest thereon as prescribed in Section 1.5.
The obligations of each Lender from time to time party hereto shall be several
and not joint.
 
(b)           Subject to Section 1.2 below, the aggregate outstanding principal
balance of the Loan shall be due and payable in immediately available funds in
eleven (11) equal quarterly installments on the dates set forth in the following
table (or if such date is not a Business Day, on the next preceding Business
Day):
 

--------------------------------------------------------------------------------


 
Payment
Date
 
Amount
($)
 
April 30, 2010
    2,083,363.63  
July 31, 2010
    2,083,363.63  
October 31, 2010
    2,083,363.63  
January 31, 2011
    2,083,363.63  
April 30, 2011
    2,083,363.63  
July 31, 2011
    2,083,363.63  
October 31, 2011
    2,083,363.63  
January 31, 2012
    2,083,363.63  
April 30, 2012
    2,083,363.63  
July 31, 2012
    2,083,363.63  
October 31, 2012
 
the remaining principal
balance of the Loan.
 

 
(c)           Each payment of principal with respect to the Loan shall be paid
to the Administrative Agent for the ratable benefit of each Lender, ratably in
proportion to each such Lender's respective Pro Rata Share. No payment or
prepayment with respect to the Loan may be reborrowed.
 
SECTION 1.2.        Prepayments.
 
(a)           Voluntary Prepayments.
 
(i)            Borrower may at any time on at least [*] Business Days’ prior
written notice to the Administrative Agent, voluntarily prepay the Loan;
provided that (x) any such prepayment shall be in a minimum amount of [*] (or,
if less, the entire remaining amount of the Loan then outstanding); (y) any such
prepayment shall be applied pursuant to Section 1.3; and (z) any such prepayment
shall be accompanied by all accrued interest thereon together with the
Prepayment Fee, if any, payable upon such prepayment and any additional amounts
payable pursuant to Section 1.12. Each prepayment of the Loan pursuant to this
Section 1.2(a)(i) shall be paid to the Lenders in accordance with their
respective Pro Rata Shares.
 
2

--------------------------------------------------------------------------------


 
(ii)            Notwithstanding anything to the contrary in Section 1.2(a)(i)
above and without limiting the Borrower’s obligations under Section 1.10, in the
event that the Borrower receives notice from any Lender of any amounts that the
Borrower is required to pay to such Lender pursuant to Section 1.10(b)(iii), the
Borrower and such Lender shall negotiate in good faith in order to arrive at a
mutually acceptable alternative means of restructuring the Pro Rata Share of the
Loan held by such Lender in order to mitigate, minimize or eliminate such costs
in the future.  In the event that the Borrower and such Lender are not able to
agree, within thirty [*] following the date of the notice to the Borrower of
amounts due under Section 1.10(b)(iii), on an alternative means of restructuring
the Pro Rata Share of the Loan held by such Lender, then the Borrower shall have
the right, exercisable upon not less than [*] Business Days’ prior notice to the
applicable Lender (with a copy to the Administrative Agent), to (A) prepay in
full (but not in part) the Pro Rata Share of the Loan held by such Lender,
together with accrued interest thereon and any amounts due to such Lender
pursuant to Section 1.10(b)(iii), or otherwise under the Loan Documents or (B)
replace such Lender pursuant to Section 1.14.  Any prepayment by the Borrower
pursuant to this Section 1.2(a)(ii)(A) shall be made by the Borrower directly to
the account of the applicable Lender, and except as expressly provided above in
this Section 1.2(a)(ii), no prepayment by the Borrower pursuant to this Section
1.2(a)(ii)(A) shall have any effect on the Borrower’s obligations with respect
to the remaining outstanding balance of the Loan to any of the other Lenders
hereunder.  For the avoidance of doubt, such prepayment shall not be subject to
the Prepayment Fee, and may be in an amount less than [*].  The Loan, if
prepaid, may not be reborrowed.
 
(b)           Mandatory Prepayments.
 
(i)            (A) Within [*] Business Days after the receipt by any Borrower
Group Member of any Net Cash Proceeds from any Asset Sale, such Borrower Group
Member shall prepay, or cause to be prepaid, an aggregate principal amount of
the Loan equal to [*] of such Net Cash Proceeds (determined after the mandatory
prepayment of any Indebtedness permitted to be secured by the disposed asset),
together with accrued interest to such date on the amount prepaid and any
additional amounts payable pursuant to Section 1.12, provided, however, that (I)
with respect to Asset Sales permitted pursuant to clauses (iv), (viii) or (x) of
Section 6.1(a) hereof (other than a sale in the aggregate at such time or within
any 12 month period of more than [*] of the Borrower’s aircraft and engines), no
Borrower Group Member shall be required to make a prepayment of the Loan with
any Net Cash Proceeds received from such Asset Sales; and (II) with respect to
Asset Sales permitted by Section 6.1(a)(i) or 6.1(a)(ii), no Borrower Group
Member shall be required to make a prepayment of the Loan with any Net Cash
Proceeds received from such Asset Sales in any Fiscal Year unless and until the
gross proceeds from such Asset Sales in such Fiscal Year, in the aggregate,
exceed [*]; and provided further that no such prepayment shall be required
pursuant to this Section 1.2(b)(i)(A) with respect to such portion of such Net
Cash Proceeds that the applicable Borrower Group Member shall have, on or prior
to such required prepayment date, given written notice to the Administrative
Agent of its intent to reinvest in accordance with Section 1.2(b)(i)(B) (which
notice may only be provided if no Event of Default has occurred and is then
continuing).
 
3

--------------------------------------------------------------------------------


 
(B) With respect to any Net Cash Proceeds realized or received by any Borrower
Group Member with respect to any Asset Sale (other than any Asset Sale
specifically excluded from the application of Section 1.2(b)(i)(A)) or any
Property Loss Event (other than any Property Loss Event specifically excluded
from the application of Section 1.2(b)(iii)), such Borrower Group Member may at
its option reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business within twelve (12) months following receipt of such Net
Cash Proceeds; provided that (i) so long as a Event of Default shall have
occurred and be continuing, the applicable Borrower Group Member shall not be
permitted to make any such reinvestments and (ii) if any Net Cash Proceeds are
no longer intended to be or cannot be so reinvested at any time after delivery
of a notice of reinvestment election, an amount equal to any such Net Cash
Proceeds shall be applied to the prepayment of the Loan as set forth in
Section 1.2(b)(i)(A) or Section 1.2(b)(iii), as applicable, within [*] Business
Days after the applicable Borrower Group Member reasonably determines that such
Net Cash Proceeds are no longer intended to be or cannot be so reinvested.
 
(ii)            If any Borrower Group Member incurs or issues any Indebtedness
not expressly permitted to be incurred or issued pursuant to Section 6.4, such
Borrower Group Member shall cause to be prepaid or cancelled an aggregate
principal amount of the Loan equal to [*] of all Net Cash Proceeds received,
together with accrued interest to such date on the amount prepaid and any
additional amounts payable pursuant to Section 1.12, therefrom on or prior to
the date that is [*] Business Days after the receipt of such Net Cash Proceeds.
 
(iii)           Within [*] Business Days after the receipt by any Borrower Group
Member of any Net Cash Proceeds from any Property Loss Event, such Borrower
Group Member shall prepay an aggregate principal amount of the Loan equal to [*]
of such Net Cash Proceeds (determined after the mandatory prepayment of any
Indebtedness permitted to be secured by the asset subject to such Property Loss
Event), together with accrued interest to such date on the amount prepaid and
any additional amounts payable pursuant to Section 1.12; provided, however, that
no such prepayment shall be required pursuant to this Section 1.2(b)(iii) (A)
with respect to such portion of such Net Cash Proceeds that the applicable
Borrower Group Member shall have, on or prior to such required prepayment date,
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 1.2(b)(i)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing) or (B) if the property
subject to such Property Loss Event is of the type described in clause (iv),
(viii) or (x) of Section 6.1(a) hereof.
 
4

--------------------------------------------------------------------------------


 
(iv)          If the Adjusted Appraised Value of the Collateral determined on a
semi-annual basis pursuant to any Appraised Value Report delivered under
paragraph (h) of Annex B is less than [*] (including the Adjusted Appraised
Value of additional assets acceptable to the Administrative Agent and in which a
perfected first priority security interest shall have been granted in favor of
the Administrative Agent (and subject to compliance, to the extent applicable,
with Section 5.9(a), (b) and (c) of the Guarantee and Collateral Agreement)) of
the outstanding principal amount of the Loan, then the Borrower shall prepay the
Loan within [*] Business Days after the delivery of such Appraised Value Report
by an amount, together with accrued interest to such date on the amount prepaid
and any additional amounts payable pursuant to Section 1.12, such that the
Adjusted Appraised Value of the Collateral (including such additional assets) is
not less than [*] of the outstanding principal amount of the Loan (it being
understood and agreed that a perfected first priority security interest in such
additional assets may be granted in favor of the Administrative Agent after the
date of delivery of such Appraised Value Report and on or before such required
prepayment date).
 
(c)           No Implied Consent. Nothing in this Section 1.2 shall be construed
to constitute the Administrative Agent’s or any Lender’s consent to any
transaction that is not permitted by other provisions of this Agreement or the
other Loan Documents.
 
SECTION 1.3.        Priority and Application of Payments.
 
Each Loan Party hereby irrevocably waives the right to direct the application of
any and all payments received from it or on its behalf, and the Loan Parties and
the Lenders hereby irrevocably agree that the Administrative Agent shall have
the continuing exclusive right to apply any and all such payments against the
Obligations as follows: first, to Fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents;
second, to interest (including any interest payable at the Default Rate pursuant
to Section 1.5(b)) then due and payable on the Loan; third, to prepay the
remaining principal amount of the Loan, until the Loan shall have been paid in
full; and fourth, to all other Obligations then due and payable to the Lenders.
Partial prepayments of the Loan shall be applied in inverse order of maturity.
All payments and prepayments shall be applied ratably to the portion thereof
held by each Lender as determined by its Pro Rata Share.
 
SECTION 1.4.        Use of Proceeds.
 
The Borrower shall utilize the proceeds of the Loan for its general working
capital requirements.
 
SECTION 1.5.        Interest and Applicable Rate.
 
(a)           Subject to the provisions of Section 1.5(b) below, the Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to LIBOR for such Interest Period plus the
Applicable Rate. The obligation of the Borrower to pay interest shall be
automatically evidenced by this Agreement or, if applicable, any Note issued
pursuant to this Agreement.
 
5

--------------------------------------------------------------------------------


 
(b)           Any Obligations not paid when due shall bear interest, payable on
demand, at the interest rate otherwise applicable to the Loan (including the
Applicable Rate) plus [*] per annum (the “Default Rate”).
 
(c)           Interest on the Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
(d)           All computations of interest shall be made by the Administrative
Agent on the basis of a 360 day year, in each case for the actual number of days
occurring in the period for which such interest is payable.
 
SECTION 1.6.        Fees.
 
(a)           The Borrower shall pay to the Original Lender on the Closing Date
a non-refundable upfront arrangement fee (the “Arrangement Fee”) equal [*] of
the Loan drawdown on the Closing Date.
 
(b)           The Borrower shall pay to the Administrative Agent for its own
account on the Closing Date and on each anniversary thereof until the Loan is
repaid in full a non-refundable administration fee (the “Administration Fee”)
equal to [*] per annum.
 
(c)           In the event that any Lender under the Facility is a Person other
than the Original Lender or an Affiliate of the Original Lender, the Borrower
shall pay to the Administrative Agent for the account of the Lenders a
prepayment fee (a “Prepayment Fee”) equal to [*] of any principal amount prepaid
pursuant to Sections 1.2(a)(i), 1.2(b)(ii) and 1.2(b)(iv) hereof,
contemporaneously with any such prepayment.
 
SECTION 1.7.        Payments and Computations.
 
The Borrower shall make each payment hereunder and under the Notes not later
than 12:30 p.m. (New York City time) on the day when due in Dollars to the
Administrative Agent’s Account in immediately available funds, without set-off
or counterclaim.  Any amounts received after such time, for so long as the
Administrative Agent is the Original Lender, will be deemed to have been
received, or, if the Administrative Agent is a Person other than the Original
Lender, may be deemed to have been received in the discretion of the
Administrative Agent on the next succeeding Business Day for the purpose of
calculating interest thereon.  The Administrative Agent will promptly thereafter
but in no event later than 2:00 p.m. (New York City time) on the date such funds
are received by the Administrative Agent from the Borrower cause to be
distributed like funds to the Lenders, in each case to be applied in accordance
with the terms of this Agreement.  If the payment by the Borrower is received by
the Administrative Agent after 12:30 p.m., New York City time, at the place of
payment, the Administrative Agent shall make payment promptly, but not later
than 2:00 p.m. New York City time on the next succeeding Business Day.  Upon its
acceptance of any Assignment and recording of the information contained therein
in the Register pursuant to Section 9.1, from and after the effective date
specified in such Assignment, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder.
 
6

--------------------------------------------------------------------------------


 
SECTION 1.8.        Indemnity.
 
Each Loan Party hereby agrees to indemnify and hold harmless the Administrative
Agent, the Lenders and their respective Affiliates (including, without
limitation, controlling persons) and the directors, officers, employees,
advisors and agents of the foregoing (each, an “Indemnified Person”) from and
against any and all losses, claims, costs, expenses, damages or liabilities (or
investigations, suits, actions or other proceedings commenced or threatened in
respect thereof) that arise out of or in connection with any aspect of the Loan
Documents, the Financing or any of the Transactions or the providing of the Loan
(or the actual or proposed use of the proceeds thereof), and to reimburse each
Indemnified Person promptly upon its written demand for any reasonable legal or
other expenses incurred in connection with investigating, preparing to defend or
defending against, or participating in, any such investigation, loss, claim,
cost, expense, damage, liability or action or other proceeding; provided that
any such obligation to indemnify, hold harmless and reimburse an Indemnified
Person shall not be applicable (i) for any amount paid in settlement of claims
without the applicable Loan Party’s written consent or (ii) to the extent
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, willful misconduct of,
or breach of any Loan Document by, any Indemnified Person.  In the case of an
investigation, action or proceeding to which the indemnity in this paragraph
applies, such indemnity and reimbursement obligations shall be effective whether
or not such investigation, action or proceeding is brought by any Loan Party,
its equity holders or creditors or an Indemnified Person, whether or not an
Indemnified Person is otherwise a party thereto and whether or not any aspect of
the Transactions is consummated.  Each Loan Party also agrees that no
Indemnified Person shall have any liability (whether direct or indirect, in
contract, tort, equity or otherwise) to such Loan Party or its Subsidiaries or
Affiliates or creditors arising out of, related to or in connection with any
aspect of the Financing or any of the Transactions, except to the extent of
direct (as opposed to special, indirect, consequential or punitive) damages
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Person’s  gross negligence,
willful misconduct or breach of any Loan Document.  Notwithstanding any other
provision of any Loan Document, no Indemnified Person shall be liable for any
damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct or actual damages resulting from such Indemnified
Person’s gross negligence, willful misconduct or breach of its obligations under
any Loan Document as determined by a final and non-appealable judgment of a
court of competent jurisdiction.  No Loan Party shall, without the prior written
consent of any Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement (i) includes an unconditional release
of such Indemnified Person from all liability or claims that are the subject
matter of such proceeding and (ii) does not include a statement as to or an
admission of fault, culpability, or a failure to act by or on behalf of such
Indemnified Person.  Promptly after receipt by an Indemnified Person of actual
notice of a claim for which indemnification is being sought hereunder, such
Indemnified Person will notify the applicable Loan Party in writing of such
claim.  Failure to so notify the applicable Loan Party will not relieve the
applicable Loan Party of liability which it may have to any Indemnified Person
hereunder unless, and only to the extent that, the applicable Loan Party’s
defense of such claim is materially prejudiced by such failure. Any Loan Party
shall be entitled to assume defense of any Indemnified Persons in connection
with any such claim if such Loan Party has acknowledged in writing that it will
indemnify such Indemnified Persons for such claim, including the employment of
counsel reasonably satisfactory to the relevant Indemnified Persons, and the
payment of the fees and disbursements of such counsel. Notwithstanding the
applicable Loan Party’s decision to assume the defense of any such claim, the
Indemnified Persons shall have the right to employ separate counsel and to
participate in the defense of such claim. Such counsel shall be at the expense
of any such Indemnified Person, unless (i) the use of counsel chosen by the
applicable Loan Party to represent such Indemnified Person would present such
counsel with a conflict of interest, or (ii) the applicable Loan Party fails to
assume the defense of the claim or to employ counsel reasonably satisfactory to
such Indemnified Person, in each case in a timely manner. In any such event,
then the Indemnified Persons may employ separate counsel at the applicable Loan
Party’s expense to represent or defend it with respect to such claim or group of
related claims.  In no event shall the applicable Loan Party be liable for the
fees and expenses of more than one separate firm of attorneys for all
Indemnified Persons in connection with any claim or group of related claims,
plus one firm of local counsel in each jurisdiction in which any such claim is
being litigated.
 
7

--------------------------------------------------------------------------------


 
SECTION 1.9.        Access.
 
The Borrower shall, during normal business hours, from time to time upon [*]
Business Days’ prior notice to the Borrower as frequently as the Administrative
Agent reasonably determines to be appropriate, at the Borrower’s sole cost and
expense: (i) provide the Administrative Agent and any of its officers, employees
and agents access to its officers and employees, and with prior notice and the
opportunity to be present, advisors of the Borrower, (ii) permit the
Administrative Agent, and any of its officers, employees and agents, to inspect,
audit and make extracts from the Borrower’s Books and Records (subject to
requirements under applicable Laws and under any confidentiality agreements, if
applicable) and (iii) permit the Administrative Agent, and any of its officers,
employees and agents, to have access to properties, facilities and to the
Collateral and to inspect, audit, review, evaluate, conduct field examinations
and make test verifications of the Collateral; provided, that (x) so long as no
Event of Default has occurred and is continuing, such access and inspections
referred to in clauses (i) through (iii) above shall not be permitted more
frequently than twice in any Fiscal Year and (y) during the existence of any
Event of Default, the Administrative Agent shall have all rights of access
described above at any time and without having to give any notice to any Person.
The Borrower shall make available to the Administrative Agent and its counsel
reasonably promptly originals or copies of all Books and Records (subject to
requirements under applicable Laws and under any confidentiality agreements, if
applicable) of the Borrower that the Administrative Agent may reasonably
request. The Borrower shall deliver any document or instrument necessary for the
Administrative Agent, as it may from time to time reasonably request, to obtain
records from any service bureau or other Person that maintains records for the
Borrower and shall maintain supporting documentation on media, including
computer tapes and discs owned by the Borrower.
 
SECTION 1.10.      [*]
 
8

--------------------------------------------------------------------------------


 
SECTION 1.11.      Capital Adequacy; Increased Costs; Illegality.
 
(a)           If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder, then the Borrower shall from time to time, upon demand by such Lender
to the Borrower (with a copy of such demand to the Administrative Agent) pay to
the Administrative Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to the Borrower and to the Administrative Agent shall
be presumptive evidence of the matters set forth therein.
 
(b)           If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) other than in
respect of taxes (including income taxes) or (ii) the compliance with any
guideline or request from any central bank or other non-tax Governmental
Authority (whether or not having the force of law), in each case occurring after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then the Borrower
shall from time to time, upon demand by such Lender to the Borrower (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate as to the amount of such increased
cost, submitted to the Borrower and to the Administrative Agent by such Lender,
shall be presumptive evidence of the matters set forth therein. Each Lender
agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by the Borrower
pursuant to this Section 1.11(b).
 
(c)           If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain or fund the Loan, or to
determine or charge interest rates based upon LIBOR, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue the Loan shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice,
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert the interest rate payable in respect
of such Lender’s Pro Rata Share of the Loan to a rate determined pursuant to
Section 1.13(b).
 
9

--------------------------------------------------------------------------------


 
SECTION 1.12.      Funding Losses.
 
Upon demand of any Lender (through the Administrative Agent) from time to time,
the Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
 
(i)           any continuation, payment or prepayment of the Loan on a day other
than the last day of any Interest Period; or
 
(ii)           any failure by the Borrower (for a reason other than the failure
of such Lender to make the Loan) to prepay, borrow or continue the Loan on the
date or in the amount notified by the Borrower;
 
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
the Loan or from fees payable to terminate the deposits from which such funds
were obtained.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 1.12, each Lender shall be deemed to have funded the Loan at LIBOR
by a matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not the Loan was in
fact so funded.
 
Failure on the part of any Lender to demand compensation for any funding losses,
increased costs or reduction in amounts received or receivable or reduction in
return on capital under this Section 1.12 or Section 1.11 above with respect to
any period shall not constitute a waiver of such Lender’s right to demand
compensation with respect to such period or any other period, provided, that the
Borrower shall not be required to compensate a Lender pursuant to the
aforementioned provisions for any funding losses, increased costs or reductions
incurred more than [*] days prior to the date that such Lender notifies the
Borrower of the circumstance giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor.
 
SECTION 1.13.      Market Disruption; Illegality.
 
(a)           If (i) by reason of circumstances affecting the interbank
Eurodollar market, the Administrative Agent shall have reasonably determined
(which determination shall be conclusive and binding on the Borrower absent
manifest error) that adequate and fair means do not exist for ascertaining the
interest rate applicable to the Loan on the basis provided for in the definition
of “LIBOR”, (ii) the Administrative Agent shall have received notice from
Lenders holding not less than [*] of the Loans that LIBOR will not adequately
and fairly reflect the cost to each such Lender (as conclusively certified by
such Lenders) of making or maintaining its Pro Rata Share of the Loan, or (iii)
the Administrative Agent shall have received notice from any Lender pursuant to
Section 1.11(c) (such Lenders referred to in clauses (ii) and (iii) hereinafter
the “Affected Lenders”), the Administrative Agent shall on such date give notice
(by facsimile or by telephone confirmed in writing) to the Borrower and each
Lender of such circumstance, whereupon the relevant provisions of paragraph (b)
shall be applicable.
 
10

--------------------------------------------------------------------------------


 
(b)           During the [*] days following the date of any notice given to the
Borrower pursuant to paragraph (a), each such Affected Lender and the Borrower
may, at the Borrower’s option, negotiate in good faith in order to arrive at a
mutually acceptable alternative basis for determining the interest rate from
time to time applicable to the Pro Rata Share of the Loan held by such Affected
Lender (the “Substitute Basis”); such interest rate to be based on an agreed
cost-of-funds benchmark plus the Applicable Rate.  If within the [*] days
following the date of any such notice to the Borrower, each of the Affected
Lenders and the Borrower shall agree upon a Substitute Basis, such Substitute
Basis shall be retroactive to and effective from the first day of the applicable
Interest Periods until and including the last day of such Interest Periods.  If
after [*] days from the date of such notice, any of the Affected Lenders and the
Borrower shall have failed to agree upon a Substitute Basis, or if the Borrower
does not exercise its option to enter into such [*]-day negotiation period as
set forth above, then each such Affected Lender shall certify in writing to the
Borrower (such certification to be conclusive and binding on all of the parties
hereto absent manifest error) the interest rate at which such Affected Lender is
prepared to make or maintain its Pro Rata Share of the Loan for such Interest
Periods, such interest rate to be retroactive to and effective from the first
day of such Interest Periods, it being understood that such Affected Lender’s
interest rate shall be at a rate per annum equal to a rate which adequately and
fairly reflects the cost to such Affected Lender of obtaining the funds
necessary to maintain its Pro Rata Share of the Loan.  Upon receipt of notice of
the interest rate at which such Affected Lender is prepared to make or maintain
its Pro Rata Share of the Loan, the Borrower shall have the right (i)
exercisable upon [*] Business Days’ prior notice to such Affected Lender to (A)
continue to borrow the Loan at the interest rate so advised by such Affected
Lender (as such rates may be modified, from time to time, at the outset of each
subsequent Interest Period in the discretion of the Affected Lender, acting
reasonably) or (B) prepay in full the Pro Rata Share of the Loan held by any
such Affected Lender, together with accrued interest thereon at the interest
rate certified in writing by such Affected Lender as provided above (but
otherwise without premium or penalty), whereupon the Pro Rata Share of the Loan
held by such Affected Lender shall become due and payable on the date specified
by the Borrower in such notice or (ii) to substitute any such Affected Lender
pursuant to the provisions of, and subject to the conditions contained in,
Section 1.14.
 
SECTION 1.14.    Replacement of Lenders under Certain Circumstances.
 
(a)           If at any time (i) any Lender requests payment or reimbursement
for any amount, or a change in interest rate, pursuant to Section 1.10, 1.11 or
1.13 above, as applicable, as a result of any condition described in such
Sections, or (ii) any Lender becomes a Non-Consenting Lender, then the Borrower
may, on [*] Business Days’ prior written notice to the Administrative Agent and
such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 9.1(a) (with the assignment
fee to be paid by Borrower in such instance) all of its rights and obligations
under this Agreement to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided further
that (A) in the case of any such assignment resulting from a claim for
compensation under Section 1.10 or 1.11 or a change in interest rate pursuant to
Section 1.13, such assignment will result in a reduction in such compensation or
interest rate, and (B) in the case of any such assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable Eligible Assignees shall
have agreed to the applicable departure, waiver or amendment of the Loan
Documents.
 
11

--------------------------------------------------------------------------------


 
(b)           Any Lender being replaced pursuant to Section 1.14(a) above shall
(i) execute and deliver an Assignment with respect to such Lender’s Pro Rata
Share of the outstanding principal amount of the Loan, and (ii) deliver any Note
evidencing such amount to the Borrower or Administrative Agent.  Pursuant to
such Assignment, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Pro Rata Share of the Loan, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loan
so assigned shall be paid in full by the assignee Lender to such assigning
Lender concurrently with such assignment and assumption and (C) upon such
payment and, if so requested by the assignee Lender, delivery to the assignee
Lender of the appropriate Note executed by the Borrower, the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Pro Rata Share of
the Loan, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.
 
(c)           In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 11.2 or all the Lenders, and (iii) the
Requisite Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”
 
ARTICLE 2
 
CONDITIONS PRECEDENT
 
SECTION 2.1.        Initial Conditions.
 
This Agreement, including the obligation of the Original Lender to make the
Loan, shall not become effective until the date (the “Closing Date”), which
shall in no circumstances be later than [*], on which each of the following
conditions precedent is satisfied or provided for in a manner reasonably
satisfactory to the Administrative Agent, or duly waived in writing in
accordance with Section 11.2:
 
(a)           The Administrative Agent shall have received executed counterparts
of (i)  this Agreement, (ii) if requested on or prior to the Closing Date, a
Note executed by the Borrower in favor of the Original Lender, and (iii) each
Collateral Document required to be executed on the Closing Date in connection
with the grant and perfection of a first priority security interest in the
Collateral, duly executed by the applicable Loan Parties, together with (to the
extent permitted by law) evidence that all other actions, recordings and filings
(including FAA registry filings, if any) that the Administrative Agent may deem
reasonably necessary in connection with the grant and perfection of a first
priority security interest in the Collateral shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent.
 
(b)           The Administrative Agent shall have received the Organization
Documents, board and (if required locally) shareholder resolutions and any other
usual corporate and closing documentation for the Borrower and each other Loan
Party, in form and substance reasonably satisfactory to it.
 
12

--------------------------------------------------------------------------------


 
(c)           The Administrative Agent shall have received such certificates or
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date.
 
(d)           The Administrative Agent shall have received an opinion from
Hughes Hubbard & Reed LLP, special counsel to the Loan Parties, substantially in
the form of Exhibit A.
 
(e)           The Administrative Agent shall have received payment instructions
in the agreed form (including authorization for the Administrative Agent to
deduct any Fees and expenses then due and payable from the drawdown of the
Loan).
 
(f)           The Administrative Agent shall have received and acting reasonably
shall be satisfied with (i) the consolidated balance sheet and related
statements of income and cash flows for the Parent Guarantor for the [*] fiscal
year, as set forth in the Parent Guarantor’s Annual Report on Form 10-K for the
fiscal year ended [*] filed with the Commission (the “Initial Financial
Statements”), as well as a calculation of EBITDA for the [*] fiscal year, and
(ii) forecasts of the financial performance of the Parent Guarantor on a monthly
basis, through [*] (the “Initial Projections”).
 
(g)           The Parent Guarantor and its Subsidiaries and the transactions
contemplated by the Loan Documents shall be in compliance, in all material
respects, with all applicable Laws, including all applicable Environmental
Laws.  All necessary governmental and material third party approvals in
connection with the Loan Documents shall have been obtained and shall be in
effect.
 
(h)           The Administrative Agent shall have received an Appraised Value
Report current as of a date not earlier than [*] days prior to the Closing Date.
 
(i)           The Loan Parties shall have provided the documentation and other
information to the Original Lender that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.
 
(j)           All costs, Fees, expenses (including, without limitation,
reasonable legal fees and expenses and the fees and expenses of appraisers) and
other compensation payable to the Administrative Agent and the Original Lender,
as applicable, by the Borrower under the Loan Documents shall have been paid to
the extent due, with respect to which the Borrower shall have received
reasonably detailed invoices therefor at least [*] Business Days prior to the
Closing Date.
 
13

--------------------------------------------------------------------------------


 
(k)           The Administrative Agent shall be satisfied, acting reasonably,
with all labor, pension, regulatory, health and safety, environmental,
litigation, accounting and tax matters relating to each Borrower Group Member.
 
(l)           No change shall have occurred [*], and no additional information
shall have been disclosed to or discovered by the Administrative Agent on or
prior to the Closing Date (including, without limitation, information contained
in any financial statements, review or report required to be provided to it in
connection herewith), which the Administrative Agent determines, acting
reasonably, has had or could reasonably be expected to have a Material Adverse
Effect.
 
(m)           No material adverse change or material disruption shall have
occurred since [*] in the financial, banking or capital markets generally
(including, without limitation, the markets for loans to or debt securities
issued by companies similar to the Parent Guarantor and the Borrower), which in
the reasonable judgment of the Administrative Agent has had or could reasonably
be expected to have a material adverse effect on the Facility.
 
SECTION 2.2.        General Conditions.
 
The Original Lender shall not be obligated to make the Loan hereunder on the
Closing Date unless each of the following conditions precedent is satisfied or
provided for in a manner reasonably satisfactory to the Administrative Agent, or
duly waived in writing in accordance with Section 11.2:
 
(a)           All representations and warranties in this Agreement and each
other Loan Document shall be true and correct in all material respects (except
to the extent any representation or warranty is qualified by materiality,
Material Adverse Effect or words of like import, in which case such
representation or warranty shall be true and correct in all respects) as of the
Closing Date.
 
(b)           No Default or Event of Default shall have occurred and be
continuing.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
 
14

--------------------------------------------------------------------------------


 
SECTION 3.1.        Corporate Existence; Compliance with Law.
 
Each Loan Party (a) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization set forth in
Schedule 3.1; (b) is duly qualified to conduct business and is in good standing
in each other jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified could not reasonably be expected to have a Material Adverse
Effect; (c) has the requisite power and authority to own, pledge, mortgage or
otherwise encumber and operate its properties, to lease the property it operates
under lease and to conduct its business as now conducted or proposed to be
conducted; (d) subject to the specific representations regarding Environmental
Laws, has all licenses, permits, consents or approvals from or by, and has made
all filings with, and has given all notices to, all Governmental Authorities
having jurisdiction, to the extent required for such ownership, operation and
conduct, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; (e) is in compliance with its charter and bylaws
or partnership or operating agreement, as applicable; and (f) subject to
specific representations set forth herein regarding ERISA, Environmental Laws,
tax and other Laws, is in compliance with all applicable provisions of law
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.2.        Executive Offices, Collateral Locations, FEIN.
 
Each Loan Party’s name (as it appears in official filings in its state of
incorporation or organization), state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and the location of each Loan Party’s chief
executive office, principal place of business and location and the hangars,
terminals, maintenance facilities, warehouses and premises at which any
Collateral is located are set forth in Schedule 3.2, and none of such Collateral
has been kept at any location other than the locations listed on Schedule 3.2
within four (4) months preceding the Closing Date (or since its acquisition if
less than four (4) months prior to the Closing Date). In addition, Schedule 3.2
lists the federal employer identification number of each Loan Party. Each Loan
Party has only one jurisdiction of existence, incorporation or organization, as
applicable.
 
SECTION 3.3.        Corporate Power, Authorization, Enforceable Obligations.
 
The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein: (a)
are within such Person’s power; (b) have been duly authorized by all necessary
corporate, limited liability company or limited partnership action, as
applicable; (c) do not contravene any provision of such Person’s charter, bylaws
or partnership or operating agreement, as applicable; (d) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority,
except for any such violation that could not reasonably be expected to have a
Material Adverse Effect; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, or require any payment to be made
under, any material lease, material agreement, material indebtedness or other
material instrument entered into or assumed by such Person or by which such
Person or any of its property is bound; (f) do not result in the creation or
imposition of any Lien upon any of the property of such Person other than those
in favor of the Administrative Agent for the benefit of the Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in Section
2.1(g), all of which will have been duly obtained, made or complied with prior
to the Closing Date. Each of the Loan Documents to which each Loan Party is a
party has been duly executed and delivered by such Loan Party and each such Loan
Document constitutes a legal, valid and binding obligation of such Loan Party
enforceable against each of them in accordance with its terms.
 
15

--------------------------------------------------------------------------------


 
SECTION 3.4.        Financial Statements and Initial Projections.
 
(a)           Initial Financial Statements. The Initial Financial Statements
have been prepared in accordance with GAAP consistently applied throughout the
period covered (except as disclosed therein) and present fairly in all material
respects the consolidated financial position of the Parent Guarantor and its
Subsidiaries, including the Borrower Group, as at the date thereof and the
consolidated results of their operations and cash flows for the period then
ended.
 
(b)           Initial Projections. The Initial Projections have been prepared in
good faith based upon the same accounting principles as those used in the
preparation of the Initial Financial Statements and upon assumptions believed to
be reasonable at the time such Initial Projections were delivered in light of
conditions and facts known to the Loan Parties as of the date thereof (it being
understood that projections by their nature are inherently uncertain, the
Initial Projections are not a guaranty of future performance, and actual results
may differ materially from the Initial Projections).
 
(c)           Parent Guarantor Financial Statements. The Parent Guarantor’s
report on Form 10-K for the year ended [*] and each subsequent report on form
10-Q or Form 8-K filed by the Parent Guarantor with the SEC prior to the Closing
Date, if any, did not as of the date of such report contain an untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.
 
SECTION 3.5.        Material Adverse Effect; Burdensome Restrictions; Default.
 
(a) No Loan Party has incurred any obligations, contingent or non-contingent
liabilities, liabilities for Charges, long-term leases or non-ordinary-course
forward or long-term commitments that are material and are not reflected in the
Initial Financial Statements or Initial Projections delivered to the Lenders
prior to the date hereof (or in the case of the Parent Guarantor, the Financial
Statements referred to in Section 3.4(c)), (b) no contract, lease or other
agreement or instrument has been entered into or assumed by any Loan Party or
has become binding upon any Loan Party’s assets and no law or regulation
applicable to any Loan Party has been adopted that has or could reasonably be
expected to have a Material Adverse Effect and (c) no Loan Party is in default
and to the best of any Loan Party’s knowledge no third party is in default under
any material contract, lease or other agreement or instrument to which such Loan
Party is a party or which is binding on such Loan Party, that alone or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.6.        Ownership of Property.
 
Each Loan Party warrants that it has legal and valid title to, or legal and
valid leasehold interests in, all of its personal property constituting
Collateral.
 
16

--------------------------------------------------------------------------------


 
SECTION 3.7.        Labor Matters.
 
Except as set forth on Schedule 3.7: (a) no strikes, work stoppages or other
material labor disputes exist, are pending, or to the knowledge of any Loan
Party, are threatened, against such Loan Party, except those that, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(b) hours worked by and payment made to employees of each Loan Party to such
Loan Party’s knowledge, comply with each federal, state, local or foreign law
applicable to such matters except to the extent that non-compliance could not
reasonably be expected to have a Material Adverse Effect; (c) there is no
organizing activity involving any Loan Party pending or, to any Loan Party’s
knowledge, threatened by any labor union or group of employees, that, in the
aggregate, would reasonably be expected to have a Material Adverse Effect; (d)
there are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened with the National Mediation Board, and no labor
organization or group of employees of any Loan Party has made a pending demand
for recognition, that, in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (e) there are no material complaints or charges
against any Loan Party pending or, to any Loan Party’s knowledge, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by any Loan Party of any individual, that, in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Schedule 3.7 sets
forth each domestic collective bargaining agreement to which any Loan Party is a
party or to which any Loan Party is otherwise bound, and each Loan Party has
delivered true and complete copies of all such agreements to the Administrative
Agent.
 
SECTION 3.8.        Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.
 
Except as set forth in Schedule 3.8, no Borrower Group Member is engaged in any
joint venture or partnership with any other Person. All of the issued and
outstanding Stock of each Borrower Group Member is owned by each of its
Stockholders, fully paid and non-assessable and in the amounts set forth in
Schedule 3.8. Except as set forth in Schedule 3.8, there are no outstanding
rights to purchase, options, warrants or similar rights or agreements pursuant
to which any Borrower Group Member may be required to issue, sell, repurchase or
redeem any of its Stock or other equity securities or any Stock or other equity
securities of its Subsidiaries. All outstanding Indebtedness of any Borrower
Group Member (except for the Obligations) is described in Section 6.4 (including
Schedule 6.4).
 
SECTION 3.9.        Government Regulation.
 
No Loan Party is or, after giving effect to the making of the Loan and the
application of the proceeds thereof, will be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940.
 
SECTION 3.10.      Margin Regulations.
 
No Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). None of
the proceeds of the Loan will be used, directly or indirectly, for the purpose
of purchasing or carrying any Margin Stock, for the purpose of reducing or
retiring any Indebtedness that was originally incurred to purchase or carry any
Margin Stock or for any other purpose that might cause the Loan to be considered
a “purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board.
 
17

--------------------------------------------------------------------------------


 
SECTION 3.11.      Taxes.
 
(a)           Except as provided on Schedule 3.11, all material federal, state,
local, foreign and other Tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by each
Loan Party have been filed with the appropriate Governmental Authority and all
Taxes or Charges imposed on each Loan Party or any of its property have been
timely paid prior to the date on which any fine, penalty, interest or late
charge may be added thereto for nonpayment thereof, excluding Taxes, Charges or
other amounts being contested in accordance with Section 5.2(b).
 
SECTION 3.12.      ERISA.
 
(a)           Schedule 3.12(a) lists as of the Closing Date all Pension Plans
and all Retiree Welfare Plans of the Borrower Group Members and their ERISA
Affiliates.  Copies of all such listed Plans, together with a copy of the latest
form IRS/DOL 5500-series for each such Plan (if applicable), have been made
available, or will be made available promptly upon written request, to the
Administrative Agent.  Except with respect to Multiemployer Plans, (i) each
Qualified Plan has been determined by the IRS to qualify under Section 401(a) of
the IRC, the trusts created thereunder have been determined to be exempt from
tax under the provisions of Section 501(a) of the IRC and to the knowledge of
each Borrower Group Member, nothing has occurred that would cause the loss of
such qualification or tax-exempt status and (ii) each Foreign Plan required to
be registered under applicable law has been registered and has been maintained
in good standing.  Each Plan is in compliance in all material respects both with
its written terms and with the applicable provisions of ERISA, the IRC or other
applicable law.  Each Borrower Group Member and all ERISA Affiliates have made
(or accrued) all material contributions and paid all material amounts due as
required (x) under the terms of the Plan, (y) by either Section 412, 430, 431 or
432 of the IRC or Section 302, 303, 304 or 305 of ERISA or (z) by applicable
law.
 
(b)           Except as would not reasonably be expected to have a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) there are no pending, or to the knowledge of any Borrower Group
Member or ERISA Affiliate, threatened, material claims (other than claims for
benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any fiduciary or sponsor thereof or any Borrower
Group Member or ERISA Affiliate with respect to any Plan; (iii) there have been
no Prohibited Transactions with respect to any Plan;  and (iv) except in the
case of any ESOP, the Stock of each Borrower Group Member and their ERISA
Affiliates makes up, in the aggregate, no more than [*] of the fair market value
of the assets of any Plan measured on the basis of fair market value as of the
latest valuation date of any Plan.  The present value of all accumulated benefit
obligations under each Title IV Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of July 31,
2009, exceed by more than [*] the fair market value of the assets of such Title
IV Plan allocable to such accrued benefits, and if all Title IV Plans were
terminated, the unfunded liabilities with respect to such Plans, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
18

--------------------------------------------------------------------------------


 
(c)           With respect to any Multiemployer Plan, (i) as of the date of this
Agreement, no Borrower Group Member or ERISA Affiliate has made or suffered a
“complete withdrawal “ or a “partial withdrawal “ (as respectively defined in
Sections 4203 and 4205 of ERISA), (ii) as of the date of this Agreement, no
event has occurred that presents a material risk of a partial or complete
withdrawal, (iii) no Borrower Group Member or ERISA Affiliate has any contingent
liability under Section 4204 of ERISA, and, to the knowledge of each Borrower
Group Member, no circumstances exist that present a material risk that any such
Multiemployer Plan will go into Reorganization or Insolvency, and (iv) as of the
Closing Date, the Borrower Group Members and their ERISA Affiliates would not
incur Withdrawal Liability that would result in a Material Adverse Effect in the
aggregate if a complete withdrawal by the Borrower Group Members and their ERISA
Affiliates occurred under each Multiemployer Plan as of such date.  To the
knowledge of any Borrower Group Member or ERISA Affiliate, except as could not
reasonably be expected to have a Material Adverse Effect, (x) no Multiemployer
Plan has incurred an accumulated funding deficiency or failed to meet its
minimum funding obligations, whether or not waived, and (y) no Multiemployer
Plan is, or is reasonably expected to be, in “endangered status” or “critical
status” within the meaning of Section 432 of the IRC.
 
SECTION 3.13.      No Litigation.
 
Except as set forth in Schedule 3.13, no action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Loan
Party, threatened against any Loan Party, before any Governmental Authority or
before any arbitrator or panel of arbitrators (collectively, “Litigation”) that,
individually or in the aggregate, (a) challenges any Loan Party’s right or power
to enter into or perform any of its obligations under the Loan Documents to
which it is a party, or the validity or enforceability of any Loan Document or
any action taken thereunder or (b) could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.14.      Intellectual Property.
 
Each Borrower Group Member owns or has rights to use all Intellectual Property
necessary to continue to conduct its business as now conducted by it or
presently proposed to be conducted by it. To the knowledge of each Loan Party,
such Loan Party conducts its business and affairs without infringement of or
interference with any Intellectual Property of any other Person, except for any
such infringement or interference that could not reasonably be expected to have
a Material Adverse Effect. Except as set forth in Schedule 3.14, no Loan Party
is aware of any infringement claim by any other Person with respect to any
material Intellectual Property.
 
SECTION 3.15.      Full Disclosure.
 
No information contained in this Agreement, any of the other Loan Documents, the
Initial Financial Statements or other written reports prepared by the Loan
Parties and delivered hereunder or any written statement prepared by any Loan
Party and furnished by or on behalf of any Loan Party to the Administrative
Agent or Original Lender pursuant to the terms of this Agreement contains or
will contain, when taken as a whole, any untrue statement of a material fact or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made and as of the date when made.
 
19

--------------------------------------------------------------------------------


 
SECTION 3.16.      Environmental Matters.
 
(a)           Except as set forth in Schedule 3.16 or for any matter for which
notice has been given under Section 5.7, and except for any matter that would
not reasonably be expected to have a Material Adverse Effect: (i) no Loan Party
has caused or suffered to occur any material Release of Hazardous Materials on,
at, in, under, above, to, from or about any of its owned or material leased real
estate (the “Real Estate”); (ii) each Loan Party is and has been in material
compliance with all Environmental Laws; (iii) each Loan Party has obtained, and
is in material compliance with, all Environmental Permits required by
Environmental Laws for the operation of its business as presently conducted or
as proposed to be conducted, and all such Environmental Permits are valid,
uncontested and in good standing; (iv) there are no existing circumstances or
conditions, including any Releases of Hazardous Materials, which are reasonably
likely to result in a material Environmental Liability; (v) there is no unstayed
Litigation arising under or related to any Environmental Laws, Environmental
Permits or Hazardous Material that seeks damages, penalties, fines, costs or
expenses or injunctive relief against, or that alleges criminal misconduct by,
any Loan Party; (vi) no notice has been received by any Loan Party alleging that
such Loan Party has any material Environmental Liability; and (vii) each Loan
Party has provided to the Administrative Agent written information pertaining to
any material Environmental Liabilities of such Loan Party.
 
(b)           Each Loan Party hereby acknowledges and agrees that the
Administrative Agent (i) is not now, and has not ever been, in control of any of
the Real Estate or such Loan Party’s affairs so as to subject the Administrative
Agent to any liability under Environmental Laws, including CERCLA, and (ii) does
not have the capacity through the provisions of the Loan Documents to influence
any Loan Party’s conduct with respect to the ownership, operation or management
of any of its Real Estate or compliance with Environmental Laws or Environmental
Permits.
 
(c)           None of the items set forth on Schedule 3.16 either individually
or in the aggregate would be reasonably likely to have a Material Adverse
Effect.
 
SECTION 3.17.      Insurance.
 
Schedule 3.17 sets forth a list that is correct and complete in all material
respects of the name of insurer, coverage, policy number and term of each
insurance policy (collectively, the “Policies”) to which each Borrower Group
Member is a party or by which any of their assets or any of their employees,
officers or directors (in such capacity) are covered by property, fire and
casualty, professional liability, public and product liability, workers’
compensation, extended coverage, business interruption, directors’ and officers’
liability insurance and other forms of insurance provided to each Borrower Group
Member in connection with its business. All premiums required to be paid with
respect to the Policies covering all periods up to and including the date hereof
have been paid. Except as set forth on Schedule 3.17 hereto, all such Policies
are in full force and effect. Except as set forth on Schedule 3.17 hereto, no
Borrower Group Member has received any notice of default, cancellation or
termination with respect to any provision of any such Policies, or any notice
that the Insurer is unwilling to renew any such Policy following the currently
scheduled expiration of such Policy or intends to materially modify any term of
any such renewed Policy as compared to the existing Policy. With respect to its
directors’ and officers’ liability insurance policies, no Borrower Group Member
has failed to give any notice or present any claim thereunder in due and timely
fashion or as required by any such Policies so as to jeopardize full recovery
under such Policies. Except as set forth on Schedule 3.17 hereto, the Borrower
Group Members do not have claims pending under the Policies in a stated amount
in excess of [*] in the aggregate.
 
20

--------------------------------------------------------------------------------


 
SECTION 3.18.      Use of Proceeds.
 
The proceeds of the Loan are being used by the Borrower for the purposes
specified in Section 1.4.
 
SECTION 3.19.      Patriot Act.
 
To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of the Loan
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
SECTION 3.20.      Compliance With Industry Standards.
 
Each Loan Party maintains its Books and Records, aircraft, engines, spare parts
and other assets and properties that are used in the conduct of its business in
compliance in all material respects with applicable law, including but not
limited to all rules, regulations and standards of the FAA or any other
applicable Aviation Authority.
 
SECTION 3.21.      Collateral Documents.
 
The Collateral Documents, when executed, will be effective to create in favor of
the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable first priority security interest in the Collateral described therein
and proceeds thereof, subject to Permitted Encumbrances referred to in clauses
(a), (d), (e), (i), (j) (other than with respect to contractual liens), (k),
(l), (m) and (p) of the definition thereof to the extent preferred by applicable
law.  When financing statements and other filings specified in the Collateral
Documents in appropriate form are filed in the appropriate offices in the
relevant jurisdictions, the Administrative Agent, for the benefit of the Lenders
shall have a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the applicable Loan Parties in such Collateral
and the proceeds thereof, as security for the Obligations, in each case prior
and superior in right to any other Person, subject to Permitted Encumbrances
referred to in clauses (a), (d), (e), (i), (j) (other than with respect to
contractual liens) (k), (l), (m) and (p) of the definition thereof to the extent
preferred by applicable law.
 
21

--------------------------------------------------------------------------------


 
SECTION 3.22.      Certificated Air Carrier.
 
The Borrower is a Certificated Air Carrier and possesses all necessary
certificates, franchises, licenses, permits, rights, designations,
authorizations, exemptions, concessions and consents that are material to the
operation of the routes flown by it and the conduct of its business and
operations as currently conducted (the “Permits”).  The Borrower is a “citizen
of the United States” as defined in Section 40102(a)(15) of Title 49. Neither
the DOT nor FAA nor any other Aviation Authority has taken any action or
proposed or, to the Borrower’s knowledge, threatened to take any action, to
amend, modify, suspend, revoke, terminate, cancel, or otherwise affect such
Permits, in each case, in a materially adverse manner.
 
SECTION 3.23.      Slots and Gate Interests.
 
Each Borrower Group Member is utilizing, or causing to be utilized, in all
material respects, the Slots and Gate Interests as required by the applicable
Governmental Authority including each applicable Airport Authority. Except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, no Borrower Group Member has received any notice from
any Governmental Authority, including any Airport Authority, or is aware of any
other event or circumstance, that would be reasonably likely to impair its right
to hold and use Gate Interests or Slots. Each Borrower Group Member’s Slots are
described on Schedule 3.23.
 
ARTICLE 4
 
FINANCIAL STATEMENTS AND INFORMATION
 
SECTION 4.1.        Reports and Notices.
 
The Loan Parties hereby agree that from and after the Closing Date and until the
Termination Date, they shall deliver to the Administrative Agent and Lenders, as
required, the Financial Statements, notices, Projections and other information
at the times, to the Persons and in the manner set forth in Annex B.
 
SECTION 4.2.        Communication with Accountants.
 
Each Loan Party authorizes (a) the Administrative Agent and (b) so long as an
Event of Default has occurred and is continuing, each Lender, to communicate,
with prior notice to the applicable Loan Party and the Loan Party’s opportunity
to be present, directly with its independent registered public accountants and
authorizes and shall instruct those accountants to communicate to the
Administrative Agent and such Lender, with notice to the applicable Loan Party,
information relating to the applicable Loan Party with respect to the business,
results of operations and financial condition of such Loan Party as the
Administrative Agent or such Lender shall reasonably request.
 
22

--------------------------------------------------------------------------------


 
ARTICLE 5
 
AFFIRMATIVE COVENANTS
 
The Parent Guarantor and each Borrower Group Member, as applicable, agree that
from and after the Closing Date and until the Termination Date:
 
SECTION 5.1.        Maintenance of Existence and Conduct of Business.
 
The Parent Guarantor and each Borrower Group Member shall (a) except as
otherwise permitted by Section 6.1 or Section 6.2, do or cause to be done all
things necessary to preserve and keep in full force and effect (i) its legal
existence and (ii) all rights, permits, licenses, approvals and privileges
(including all Permits) necessary in the conduct of its business, and its
material rights and franchises, and (b) at all times maintain, preserve and
protect all of its assets and properties (including all Collateral) used or
useful and necessary in the conduct of its business, and keep the same in good
repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices except as otherwise permitted in the
applicable Loan Documents, except in each case referred to in clauses (a)(ii)
and (b) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 5.2.        Payment of Taxes.
 
(a)           Subject to Section 5.2(b), each Borrower Group Member shall pay
and discharge or cause to be paid and discharged promptly all Taxes payable by
it, including Taxes imposed upon it, its income and profits, or any of its
operations, its property (real, personal or mixed) and all taxes with respect to
tax, social security and unemployment withholding with respect to its employees,
before any thereof shall become past due, except in each case, where the failure
to pay or discharge such taxes would not reasonably be expected to result in a
Material Adverse Effect.
 
(b)           Each Borrower Group Member may in good faith contest, by
appropriate proceedings, the validity or amount of any Charges, taxes or claims
described in Section 5.2(a); provided, that (i) adequate reserves with respect
to such contest are maintained on its books, in accordance with GAAP; (ii) no
Lien shall be imposed to secure payment of such Charges, taxes or claims that is
superior to any of the Liens securing payment of the Obligations and such
contest is maintained and prosecuted continuously and with diligence and
operates to suspend collection or enforcement of such Charges, taxes and claims
(except where the failure to pay or discharge such taxes or Charges would not
result in aggregate liabilities or Liens in excess of [*]); (iii) none of the
Collateral becomes subject to forfeiture or loss as a result of such contest;
and (iv) each Borrower Group Member shall promptly pay or discharge such
contested Charges, taxes or claims and all additional charges, interest,
penalties and expenses and shall deliver to the Administrative Agent evidence
reasonably acceptable to the Administrative Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to any
Borrower Group Member or the conditions set forth in this Section 5.2(b) are no
longer met.
 
23

--------------------------------------------------------------------------------


 
SECTION 5.3.        Books and Records.
 
The Parent Guarantor and each Borrower Group Member shall keep adequate Books
and Records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements.
 
SECTION 5.4.        Insurance.
 
Each Borrower Group Member shall, at its sole cost and expense, maintain with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower (except with respect to health, medical and workers compensation
self-insurance), insurance or reinsurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
companies of a same or similar size engaged in the same or similar business, of
such types and in such amounts (giving effect to health, medical and workers
compensation self insurance) as are customarily carried under similar
circumstances by such other companies (including, without limitation, casualty
insurance or reinsurance on its aircraft as required by any security agreement
or lease relating thereto or as may otherwise be required under any Section 1110
Agreements).
 
SECTION 5.5.        Compliance with Laws.
 
The Parent Guarantor and each Borrower Group Member shall comply with all
federal, state, local and foreign laws and regulations applicable to it,
including labor laws, and Environmental Laws and Environmental Permits, and laws
and regulations of any Aviation Authority applicable to it, except to the extent
that the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect (including, without
limitation, as a result of the loss of any material Permit).
 
SECTION 5.6.        Intellectual Property.
 
Subject to Section 6.1(a)(vii), each Borrower Group Member shall own or have
rights to use all Intellectual Property necessary to continue to conduct its
business as now conducted by it or presently proposed to be conducted by it. 
Each Borrower Group Member shall do or cause to be done all things necessary to
preserve and keep in full force and effect at all times all material registered
Patents, Trademarks, trade names, Copyrights and service marks necessary in the
conduct of its business.  Each Borrower Group Member shall conduct its business
and affairs without infringement of or interference with any Intellectual
Property of any other Person, except to the extent that any such infringement or
interference could not reasonably be expected to have a Material Adverse Effect.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 5.7.        Environmental Matters.
 
Each Borrower Group Member shall and shall cause each Person within its control
to: (a) conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all investigation, remediation, removal and
response actions that are necessary to comply in all material respects with
Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its Real
Estate; (c) notify the Administrative Agent promptly after such Borrower Group
Member becomes aware of any violation of Environmental Laws or Environmental
Permits or any Release on, at, in, under, above, to, from or about any Real
Estate that is reasonably likely to result in the Borrower incurring
Environmental Liabilities in excess of [*] individually or [*] in the aggregate
in a Fiscal Year; and (d) promptly forward to the Administrative Agent a copy of
any order, notice, request for information or any communication or report
received by such Borrower Group Member in connection with any such violation or
Release or any other matter relating to any Environmental Laws or Environmental
Permits that could reasonably be expected to result in  any Borrower Group
Member incurring Environmental Liabilities in excess of [*] individually or [*]
in the aggregate in a Fiscal Year.
 
SECTION 5.8.        Further Assurances.
 
Subject to Section 5.9(b), the Parent Guarantor and each Borrower Group Member
agrees that it shall, at its expense and upon the reasonable request of the
Administrative Agent, duly execute and deliver, or cause to be duly executed and
delivered, to the Administrative Agent such further instruments and do and cause
to be done such further acts as may be necessary or reasonably requested by the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and each Loan Document.
 
SECTION 5.9.        Additional Collateral Documents.
 
(a)           To the extent not delivered to the Administrative Agent on or
before the Closing Date (including in respect of after-acquired property), each
Borrower Group Member agrees to do promptly each of the following, unless
otherwise agreed by the Administrative Agent:
 
(i)             deliver to the Administrative Agent such duly executed
supplements and amendments to any of the Collateral Documents, in each case in
form and substance reasonably satisfactory to the Administrative Agent and as
the Administrative Agent reasonably deems necessary in order to effectively
grant to the Administrative Agent for the benefit of the Lenders, a valid,
first-priority, perfected and enforceable security interest in all assets,
personal property or property interests that constitute Collateral;
 
(ii)            deliver to the Administrative Agent all certificates,
instruments and other documents representing all Collateral required to be
pledged and delivered under the Collateral Documents;
 
(iii)           take such other actions as the Administrative Agent reasonably
deems necessary to create, maintain, perfect or protect the security interest
required to be granted pursuant to clause (i) above, including the filing of
financing statements or other recordations in such jurisdictions as may be
required by the Collateral Documents, the Code, the DOT, the FAA or applicable
law, or as may be reasonably requested by the Administrative Agent; and
 
25

--------------------------------------------------------------------------------


 
(iv)          if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above in
connection with Collateral acquired or subjected to the Lien of the Guarantee
and Collateral Agreement after the date hereof, which opinions shall be in form
and substance consistent with those delivered on the Closing Date and from
counsel reasonably satisfactory to the Administrative Agent.
 
(b)           Notwithstanding the foregoing, (i) the Administrative Agent shall
not take any security interest in or require any actions to be taken with
respect to any property to the extent that the granting of such a security
interest would constitute a breach or violation of a valid and effective
restriction in place as of the date hereof in favor of a third party (including,
without limitation, mandatory consent rights; and the parties agree that the
Administrative Agent shall not require any action to be taken with respect to
such consent rights), that would result in the termination of any Borrower Group
Member’s interest in such property or give rise to any indemnification
obligations or any right to terminate or commence the exercise of remedies under
such restrictions, and (ii) Liens required to be granted and actions required to
be taken pursuant to this Section 5.9 shall all be subject to exceptions and
limitations (including Liens permitted pursuant to Section 6.7) consistent with
those set forth herein and in the Collateral Documents. Nothing in this Section
5.9(b) shall obligate the Administrative Agent or any Lender to release its Lien
on any Collateral.
 
SECTION 5.10.      Access.
 
Each Borrower Group Member shall provide the Administrative Agent access to its
properties and to the Collateral in accordance with Section 1.9.
 
SECTION 5.11.      Slot Utilization.
 
Subject to transfers, exchanges and other dispositions permitted by this
Agreement, each Borrower Group Member will utilize (or arrange for utilization
by leasing or exchanging Slots with other air carriers) the Slots in a manner
consistent in all material respects with applicable regulations, rules, laws and
contracts in order to preserve its right to hold and operate the Slots, taking
into account any waivers or other relief granted to such Borrower Group Member
by the FAA, any other applicable Governmental Authority or any Airport
Authority, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 5.12.      ERISA/Labor Matters.
 
A Loan Party shall furnish the Administrative Agent (with sufficient copies for
each of Lenders) each of the following:
 
26

--------------------------------------------------------------------------------


 
(a)           promptly and in any event within [*] Business Days after any
Borrower Group Member or any ERISA Affiliate knows that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Multiemployer Plan, a written statement of an officer of such Borrower Group
Member or ERISA Affiliate describing such waiver request and the action, if any,
such Borrower Group Member and any ERISA Affiliate propose to take with respect
thereto and a copy of any notice filed with the PBGC or the IRS pertaining
thereto;
 
(b)           promptly and in any event within [*] Business Days after any
Borrower Group Member or any ERISA Affiliate receives any adverse communication
from a Governmental Authority (including a non-US Governmental Authority) that
could result in a material increase to or accelerate the payment of any material
liability with respect to a Pension Plan, a copy of such notice;
 
(c)           promptly and in any event within [*] Business Days after any
Borrower Group Member (i) commences or terminates negotiations with any
collective bargaining agent for the purpose of materially changing any
collective bargaining agreement; (ii) reaches an agreement with any collective
bargaining agent prior to ratification for the purpose of materially changing
any collective bargaining agreement; (iii) ratifies any agreement reached with a
collective bargaining agent for the purpose of materially changing any
collective bargaining agreement; or (iv) becomes subject to a “cooling off
period” under the auspices of the National Mediation Board, notification of the
commencement or termination of such negotiations, a copy of such agreement or
notice of such ratification or “cooling off period,” as the case may be;
 
(d)           promptly and in any event within [*] Business Days after any
Borrower Group Member or any ERISA Affiliate knows that any ERISA Event has
occurred, a statement describing such ERISA Event and the action, if any, that
such Borrower Group Member or ERISA Affiliate has taken and proposes to take
with respect thereto and, on the date any records, documents or other
information must be furnished to the PBGC or other applicable Governmental
Authority with respect to such ERISA Event, a copy of such records, documents
and information;
 
(e)           promptly and in any event within [*] Business Days following
receipt thereof, copies of any documents described in Sections 101(k) or 101(l)
of ERISA that any Borrower Group Member or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided, that if the Borrower Group Members
or any of their ERISA Affiliates have not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, then,
upon reasonable request of the Administrative Agent, the Borrower Group Member
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrower shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof, and further provided, that the rights granted to the
Administrative Agent in this section shall be exercised not more than once
during a 12-month period; and
 
(f)           promptly and in any event within [*] Business Days after receipt
thereof by any Borrower Group Member or ERISA Affiliate from a sponsor of a
Multiemployer Plan, copies of each notice concerning (i)(A) the imposition of
Withdrawal Liability by such Multiemployer Plan or (B) the Reorganization,
Insolvency or termination, within the meaning of Title IV of ERISA, of any such
Multiemployer Plan or the determination that such Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Section 432 of
the IRC, and (ii) the amount of liability incurred or that may be incurred by
the Borrower or any ERISA Affiliate in connection with any event described in
clause (i).
 
27

--------------------------------------------------------------------------------


 
SECTION 5.13.      Maintenance of Liens and Collateral.
 
 Each Borrower Group Member, subject to Section 5.9, shall do or cause to be
done all things necessary to preserve and keep in full force and effect at all
times the Liens securing the Obligations as provided in the Loan Documents.
 
SECTION 5.14.      Use of Proceeds.
 
The proceeds of the Loan will be used by the Borrower for the purposes specified
in Section 1.4.
 
SECTION 5.15.      Pari Passu.
 
The Borrower shall ensure that its obligations under the Loan Documents shall at
all times rank at least pari passu with all its present and future unsecured and
unsubordinated indebtedness with the exception of any obligations that are
mandatorily preferred by any applicable laws to companies generally and not by
contract.
 
ARTICLE 6
 
NEGATIVE COVENANTS
 
Each of the Borrower Group Members and, in the case of Sections 6.1(b) and
6.2(b) only, the Parent Guarantor agrees that from and after the Closing Date
until the Termination Date:
 
SECTION 6.1.        Sale of Stock and Assets.
 
(a)           No Borrower Group Member shall sell, transfer, convey, assign or
otherwise dispose of any of its properties or other assets, including the Stock
of any of its Subsidiaries (whether in a public or a private offering or
otherwise) (any such disposition being an “Asset Sale”), other than the
following (without duplication):
 
(i)           sales and other dispositions of immaterial assets in the ordinary
course of business, and swaps, exchanges, interchange or pooling of assets in
the ordinary course of business;
 
(ii)          sales or dispositions of surplus, obsolete, negligible or
uneconomical assets no longer used or useful in the business of such Borrower
Group Member;
 
(iii)           [Intentionally Omitted];
 
(iv)          sales or dispositions of Inventory (other than Collateral) in the
ordinary course of business;
 
28

--------------------------------------------------------------------------------


 
(v)           subject to Section 1.2(b)(iv) in respect of sales or dispositions
of assets that comprise the Collateral, sales or dispositions of other assets in
arm’s length transactions at fair market value in an aggregate amount not to
exceed [*] in the aggregate in any Fiscal Year;
 
(vi)          (x) sale, disposition, exchange or abandonment of Intellectual
Property; provided, that such abandonment is (A) in the ordinary course of
business consistent with past practices and (B) with respect to Intellectual
Property that is not material to the business of such Borrower Group Member and
(y) licensing or sublicensing of Intellectual Property in the ordinary course of
business consistent with past practices;
 
(vii)         sale, disposition, exchange, lease or abandonment of Slots unless
such sale, disposition, exchange, lease or abandonment could reasonably be
expected to result in a Material Adverse Effect;
 
(viii)        sale-leaseback, synthetic lease or similar transactions involving
Section 1110 Assets (other than such Section 1110 Assets that comprise the
Collateral), aircraft or engines;
 
(ix)           the disposition of leasehold or similar interests in Real Estate
that is not owned Real Estate (including Gate Interests), including through
assignment, sublease or lease termination, as a whole or in part, or the return,
surrender, exchange or abandonment of any property subject thereto to the extent
any such disposition individually or all such dispositions in the aggregate
could not reasonably be expected to result in a Material Adverse Effect; and
 
(x)           sale or disposition of aircraft, engines or spare parts, so long
as such sale is consistent in all material respects with the Projections.
 
(b)           The Parent Guarantor shall not sell, transfer, convey or otherwise
dispose of the Stock of (i) the Borrower or (ii) the Subsidiary of the Parent
Guarantor (other than Lynx) with the highest gross revenues among all
Subsidiaries of the Parent Guarantor (excluding the Borrower) for the preceding
four full Fiscal Quarters, determined in accordance with GAAP at the time of
such sale, transfer, conveyance or disposition.
 
SECTION 6.2.        Mergers.
 
(a)           No Borrower Group Member may enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or sell, lease, sell and leaseback, assign, convey,
transfer or otherwise dispose of all or substantially all of its property or
business, except that:
 
(i)             any Borrower Group Member (other than the Borrower) may be
merged or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any other
Borrower Group Member (other than the Borrower);
 
29

--------------------------------------------------------------------------------


 
(ii)            any Borrower Group Member (other than the Borrower) may sell,
lease, sell and leaseback, assign, convey, transfer or otherwise dispose of any
or all of its assets (A) to the Borrower or any other Borrower Group Member
(upon voluntary liquidation or otherwise) or (B) pursuant to an Asset Sale
permitted by Section 6.1; and
 
(iii)           any Investment expressly permitted by Section 6.5 may be
structured as a merger, consolidation or amalgamation.
 
(b)           The Parent Guarantor may not enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or sell, lease, sell and leaseback, assign, convey,
transfer or otherwise dispose of all or substantially all of its property or
business other than pursuant to a Permitted Merger.
 
SECTION 6.3.        Restricted Payments.
 
No Borrower Group Member shall make any Restricted Payment except (a) Restricted
Payments made by any Borrower Group Member (other than the Borrower) to the
Borrower, and (b) inter-company loans and advances made by the Borrower to the
extent permitted under Section 6.5(c).
 
SECTION 6.4.        Indebtedness.
 
(a)           No Borrower Group Member shall create, incur, assume or permit to
exist any Indebtedness, except (without duplication):
 
(i)             Indebtedness secured by purchase money security interests and
Capital Leases (including in the form of sale-leaseback, synthetic lease or
similar transactions) to the extent such Indebtedness (A) finances the
acquisition or construction of aircraft, engines or spare parts (other than
Spare Parts) or (B) finances the acquisition or construction of other assets and
the principal amount of any such Indebtedness permitted under this clause (B)
does not exceed [*] at any one time outstanding; provided, that the amount of
such Indebtedness does not exceed [*]% of the purchase price or construction
cost (including any capitalized interest and issuance fees) of the subject
asset;
 
(ii)            the Loan and the other Obligations;
 
(iii)           Indebtedness existing as of the Closing Date described in
Schedule 6.4 (including, for the avoidance of doubt, Indebtedness that may be
incurred from time to time under revolving lines of credit referred to on
Schedule 6.4);
 
(iv)          Indebtedness owed to any Lender (or any of its Affiliates) or any
other Person in connection with Investments permitted under Section 6.5(d);
 
(v)           Indebtedness in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing house transfers of funds;
 
30

--------------------------------------------------------------------------------


 
(vi)          Indebtedness to credit card processors in connection with credit
card processing services and affinity card programs incurred in the ordinary
course of business and consistent with past practices;
 
(vii)         Indebtedness in respect of letters of credit, surety and appeal
bonds in an aggregate outstanding amount not to exceed [*];
 
(viii)        Indebtedness constituting a Permitted Refinancing of Indebtedness
referred to in clauses (i) or (iii) above or (xii) below;
 
(ix)           unsecured Indebtedness (including letters of credit) incurred
subsequent to the Closing Date to provide credit support for (x) obligations
arising in the ordinary course of business and consistent with past practices in
connection with credit card processing services and affinity card programs and
(y) the Indebtedness described in clause (v) above;
 
(x)            other unsecured Indebtedness incurred subsequent to the Closing
Date in an aggregate amount not to exceed [*] outstanding at any time;
 
(xi)           (A) Guaranteed Indebtedness incurred (x) by endorsement of
instruments or items of payment for deposit to the general account of such
Borrower Group Member in the ordinary course of business, or (y) for the benefit
of any Loan Party if the primary obligation is expressly permitted by this
Agreement, and (B) Guaranteed Indebtedness to the extent existing on the Closing
Date as set forth in Schedule 6.4;
 
(xii)          Indebtedness (A) financing the acquisition of aircraft, engines
or spare parts (other than Spare Parts) or the making of deposits or predelivery
payments in connection with any such acquisition, in each case to the extent
such acquisition is consistent with the Projections and is expected to be
financed with Indebtedness permitted pursuant to Section 6.4(a)(i), or (B)
otherwise secured by any aircraft, engines or spare parts (other than Spare
Parts); and
 
(xiii)         inter-company Indebtedness permitted under Section 6.5(c).
 
(b)           No Borrower Group Member shall, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount in respect of any Indebtedness prior to its
scheduled maturity, other than (i) the Obligations; (ii) Indebtedness secured by
a Lien permitted under Section 6.6 if the asset securing such Indebtedness on a
first-priority basis has been sold or otherwise disposed of in accordance with
Section 6.1 and the proceeds of such sale or disposal are used to repay such
Indebtedness; (iii) Indebtedness utilized to finance the acquisition of any
aircraft, engines or spare parts (other than Spare Parts); (iv) Indebtedness
subject to any Permitted Refinancing; (v) other Indebtedness not in excess of
[*]; (vi) Indebtedness incurred subsequent to the Closing Date permitted under
Section 6.4(a) (other than Indebtedness permitted under Section 6.4(a)(iii) or
any Permitted Refinancing thereof); and (vii) as otherwise permitted in Section
6.3.
 
31

--------------------------------------------------------------------------------


 
SECTION 6.5.        Investments; Loan and Advances.
 
No Borrower Group Member shall make or permit to exist any Investment except
(without duplication):
 
(a)           Investments comprised of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, or of notes payable, or stock or other
securities, issued by Account Debtors to such Borrower Group Member pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;
 
(b)           Investments existing as of the Closing Date summarized on Schedule
6.5;
 
(c)           Investments by the Borrower in (i) the Parent Guarantor, (ii) any
Subsidiary of the Parent Guarantor (other than any Borrower Group Member), and
(iii) any other Borrower Group Member; provided that any such Investments made
on or after the Closing Date do not exceed an aggregate amount equal to [*], and
in the case of (i) and (iii), such Investments consisting of inter-company loans
shall be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent; and provided further, however, that none of the
limitations or requirements contained in the foregoing proviso shall apply to
any inter-company loans made by the Borrower to the Parent Guarantor;
provided further, however, on the Closing Date, the Parent Guarantor shall
pledge to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement revolving inter-company notes of each Subsidiary (other than the
Borrower Group Members), which shall be in an aggregate face amount (but
allocated among such Subsidiaries on a pro rata or other basis reasonably
acceptable to the Administrative Agent) not less than the amount by which the
inter-company cash advances made by the Borrower to the Parent Guarantor from
time to time outstanding exceed in the aggregate the total amount of cash and
Cash Equivalents then held by the Parent Guarantor;
 
(d)           the Borrower may make Investments consisting of (i) currency swap
agreements, currency future or option contracts and other similar agreements
designed to hedge against fluctuations in foreign interest rates and currency
values, (ii) interest rate swap, cap or collar agreements and interest rate
future or option contracts, and (iii) fuel hedges and other derivatives
contracts, in each case, to the extent that such agreement or contract is
entered into in the ordinary course of business and not for speculation;
 
(e)           Investments in fuel consortia in the ordinary course of business
consistent with past practice and consistent with industry practice;
 
(f)           Investments in the form of Cash Equivalents;
 
(g)           advances to officers, directors and employees of any Borrower
Group Member in an aggregate amount not to exceed [*] at any time outstanding,
for travel, entertainment, relocation and analogous ordinary business purposes;
 
(h)           Guaranteed Indebtedness permitted by Section 6.4; and
 
32

--------------------------------------------------------------------------------


 
(i)           the Borrower may make other Investments in an aggregate amount
outstanding at any one time not to exceed [*] for all Investments made pursuant
to this clause (i).
 
SECTION 6.6.        Liens.
 
No Borrower Group Member shall create, incur, assume or permit to exist any Lien
on or with respect to (i) the Collateral or (ii) any of its other properties or
assets (whether now owned or hereafter acquired), except for:
 
(a)           Permitted Encumbrances;
 
(b)           Liens securing Indebtedness permitted by Section 6.4(a)(xii), to
the extent such Lien is solely with respect to the applicable aircraft, engines
or spare parts, any purchase contract relating thereto and any proceeds thereof.
 
(c)           Liens created by conditional sale or other title retention
agreements (including Capital Leases) or in connection with purchase money
Indebtedness, in each case, permitted under Section 6.4(a)(i); provided, that
(A) such Liens attach only to the assets (including related leases and subleases
thereof and other assets integral to the use thereof including security deposits
from any sublessee collaterally assigned for the benefit of lessors) subject to
such purchase money debt, and (B) such Indebtedness is incurred within [*] days
following such purchase and does not exceed [*] of the purchase price of the
subject assets;
 
(d)           Liens securing Indebtedness permitted by Section 6.4(a)(v);
 
(e)           Liens on its deposit and operating accounts and amounts on deposit
therein in favor of the beneficiaries of the amounts on deposit therein to the
extent such Liens secure obligations owed to such beneficiaries and such
obligations are otherwise permitted pursuant this Agreement;
 
(f)            any interest or title of a licensor, lessor or sublessor granted
to others, but, with respect to the Collateral, only to the extent permitted by
any of the Collateral Documents;
 
(g)           customary banker’s Liens on its bank accounts and amounts on
deposit therein in favor of the depositary institutions where such accounts are
maintained to secure fees, overdrafts, returned checks, and similar obligations;
 
(h)           Liens in respect of rights of setoff, recoupment and holdback in
favor of credit card processors securing obligations in connection with credit
card processing services incurred in the ordinary course of business and
consistent with past practices;
 
(i)            Liens on cash deposits securing obligations referred to in
Section 6.4(a)(vii) in an aggregate amount not in excess of [*];
 
(j)            Liens on cash deposits pledged as collateral for Indebtedness
permitted under Section 6.4(a)(iv) in connection with Investments permitted
under Section 6.5(d);
 
33

--------------------------------------------------------------------------------


 
(k)           Liens securing a Permitted Refinancing of Indebtedness, to the
extent such Indebtedness being refinanced was originally secured in accordance
with this Section 6.6; provided that such Lien does not attach to any additional
property or assets of any Borrower Group Member;
 
(l)            Liens securing the Loan and the other Obligations;
 
(m)          Liens created in connection with operating Leases; provided that,
such Liens attach only to the assets subject to such Lease (including any
sublease thereof, other assets integral to the use thereof and security deposits
from any sublessee collaterally assigned for the benefit of lessors); and
 
(n)           other Liens so long as the value of the property subject to such
Liens, and the Indebtedness and other obligations secured thereby, do not
exceed, in the aggregate, [*].
 
SECTION 6.7.        Limitation on Negative Pledge Clauses.
 
No Borrower Group Member will enter into any agreement (other than the Loan
Documents) with any Person which prohibits or limits the ability of such
Borrower Group Member to create, incur, assume or suffer to exist any Lien
securing the Obligations upon any of its properties, assets or revenues, whether
now owned or hereafter acquired, other than agreements that contain (a)
prohibitions or limitations existing on the Closing Date and listed on Schedule
6.7, and any extension or renewal thereof on terms no less favorable to such
Borrower Group Member, (b) prohibitions set forth in the Loan Documents, (c)
prohibitions or restrictions imposed by any agreement relating to secured
Indebtedness or other obligations permitted by this Agreement if such
prohibition or restriction applies only to property secured or financed by such
Indebtedness or other obligations and (d) restrictions prohibiting Liens
contained in agreements relating to the use and occupancy of airport premises
and facilities, operating leases, Capital Leases or Licenses with respect to
properties subject thereto and interests created therein.
 
SECTION 6.8.        Affiliate Transactions.
 
No Borrower Group Member will sell or transfer any property or assets to, or
otherwise engage in any other material transactions with, any of its Affiliates
(other than between Loan Parties), except transactions (a) at prices and on
terms and conditions no less favorable to such Borrower Group Member than could
be obtained on an arm’s length basis from unrelated third parties and (b) any
dividends, other distributions or payments permitted by Section 6.3.
 
SECTION 6.9.        Capital Expenditures.
 
No Borrower Group Member may make or commit to make any Capital Expenditure,
except Capital Expenditures of Borrower Group Members (i) for aircraft, engines,
aircraft spare parts and ground handling equipment or (ii) in the ordinary
course of business not exceeding [*] in the aggregate in any Fiscal Year;
provided, that (a) all or any portion of the amount referred to in clause (ii)
above, if not so expended in the Fiscal Year for which it is permitted, may be
carried over for expenditure in the next succeeding Fiscal Year and (b) Capital
Expenditures made pursuant to clause (ii) above during any Fiscal Year shall be
deemed made, first, in respect of amounts permitted for such Fiscal Year as
provided above and, second, in respect of amounts carried over from the prior
Fiscal Year pursuant to clause (a) above.
 
34

--------------------------------------------------------------------------------


 
SECTION 6.10.      Clauses Restricting Subsidiary Distributions.
 
No Subsidiary of the Borrower shall enter into or suffer to exist or become
effective any consensual encumbrance or restriction on its ability to (a) make
Restricted Payments in respect of any Stock of such Subsidiary held by, or pay
any Indebtedness owed to, the Borrower or any other Borrower Group Member, (b)
make loans or advances to, or other Investments in, the Borrower or any other
Borrower Group Member or (c) transfer any of its assets to the Borrower or any
other Borrower Group Member, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any agreements existing on the Closing Date and listed on
Schedule 6.10 and (iii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
disposition of all or substantially all of the Stock or assets of such
Subsidiary.
 
SECTION 6.11.      Capital Structure and Business.
 
No Borrower Group Member shall amend its Organization Documents in a manner that
would adversely affect in any material respect the rights or remedies of the
Administrative Agent or Lenders under the Loan Documents, or such Borrower Group
Member’s duty or ability to repay the Obligations. No Borrower Group Member
shall engage in any business other than the businesses currently engaged in by
it and businesses that are reasonably related thereto. No Borrower Group Member
shall make any changes to its equity capital structure as in existence on the
Closing Date, except pursuant to any transaction permitted under any other
provision contained herein.
 
SECTION 6.12.      Change of Fiscal Year.
 
No Borrower Group Member shall change its Fiscal Year other than to conform its
Fiscal Year with the Fiscal Year of the Parent Guarantor.
 
SECTION 6.13.      Financial Covenants.
 
The Borrower shall not breach or fail to comply with any of the Financial
Covenants.
 
ARTICLE 7
 
TERM
 
SECTION 7.1.        Termination.
 
The financing arrangements contemplated hereby shall be in effect until the
Maturity Date (or, if earlier, the Termination Date), and the Loan and all other
Obligations shall be automatically due and payable in full on the Maturity Date.
 
35

--------------------------------------------------------------------------------


 
SECTION 7.2.        Survival of Obligations Upon Termination of Financing
Arrangements.
 
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of any Loan Party or the rights of the Administrative Agent and
the Lenders relating to any unpaid portion of the Loan or any other Obligations,
due or not due, liquidated, contingent or unliquidated or any transaction or
event occurring prior to such termination, or any transaction or event, the
performance of which is required after the Maturity Date. Except as otherwise
expressly provided herein or in any other Loan Document, all undertakings,
agreements, covenants, warranties and representations of or binding upon each
Loan Party, and all rights of the Administrative Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the payment obligations
under Sections 1.11, 1.12 and 1.13, and the indemnities contained in the Loan
Documents shall survive the Termination Date.
 
ARTICLE 8
 
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
SECTION 8.1.        Events of Default.
 
The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder:
 
(a)           Any Loan Party (i) fails to make any payment of principal of the
Loan or scheduled interest in respect thereof when due and payable, or (ii)
fails to make any payment of any interest (not referred to in clause (i)) or any
other Obligations not covered in clause (i) above within three [*] Business Days
of the date when due and payable.
 
(b)           Any Loan Party fails or neglects to perform or observe (i) any of
the provisions of Section 1.2, Section 4.1 with respect to paragraph (e) of
Annex B, Section 5.1(a)(i) or Article 6 on its part to be performed or observed,
(ii) any of the provisions of Section 4.1 (other than with respect to paragraph
(e) of Annex B) on its part to be performed or observed and such failure
continues for ten [*] Business Days from the date that the Administrative Agent
delivers to the Borrower written notice of such failure, or (iii) any of the
provisions of Article 5 (other than Section 5.1(a)(i)) on its part to be
performed or observed and such failure continues for [*] days from the date that
the Administrative Agent delivers to the Borrower written notice of such
failure.
 
(c)           Any representation or warranty of any Loan Party contained herein
or in any other Loan Document or in any written statement, report, financial
statement or certificate made or delivered to the Administrative Agent or any
Lender by any Loan Party is untrue or incorrect in any material respect, in each
case, as of the date when made or deemed made.
 
36

--------------------------------------------------------------------------------


 
(d)           (i) Any Loan Party shall consent to the appointment of or the
taking of possession by a receiver, trustee or liquidator of itself or of
substantially all of its property, or (ii) any Loan Party shall admit in writing
its inability to pay its debts generally as they come due, or does not pay its
debts generally as they become due or shall make a general assignment for the
benefit of creditors, or (iii) any Loan Party shall file a voluntary petition in
bankruptcy or a voluntary petition or an answer seeking reorganization,
liquidation or other relief in a case under any bankruptcy laws or other
insolvency laws (as in effect at such time), or (iv) any Loan Party shall seek
relief by voluntary petition, answer or consent, under the provisions of any
other bankruptcy or other similar law providing for the reorganization or
winding-up of corporations (as in effect at such time) or (v) any Loan Party’s
board of directors shall adopt a resolution authorizing any of the foregoing.
 
(e)           An order, judgment or decree shall be entered by any court of
competent jurisdiction appointing, without the consent of the applicable Loan
Party, a receiver, trustee or liquidator of any Loan Party or of substantially
all of its property, or substantially all of the property of any Loan Party
shall be sequestered, and any such order, judgment or decree of appointment or
sequestration shall remain in force undismissed, unstayed and unvacated for a
period of thirty [*] days after the date of entry thereof; or a petition against
any Loan Party in a case under any bankruptcy laws or other insolvency laws (as
in effect at such time) is filed and not withdrawn or dismissed within [*] days
thereafter, or if, under the provisions of any law providing for reorganization
or winding-up of corporations which may apply to any Loan Party, any court of
competent jurisdiction assumes jurisdiction, custody or control of any Loan
Party or of substantially all of its property and such jurisdiction, custody or
control remains in force unrelinquished, unstayed and unterminated for a period
of [*] days.
 
(f)            (i) A final judgment or judgments for the payment of money in
excess of [*] in the aggregate (to the extent not covered by insurance policies
as to which liability has been accepted by the insurance carrier) at any time
are outstanding against one or more Borrower Group Members or (ii) a final
judgment or judgments for the payment of money in excess of [*] in the aggregate
(to the extent not covered by insurance policies as to which liability has been
accepted by the insurance carrier) at any time are outstanding against the
Parent Guarantor or any Subsidiary thereof that is not a Borrower Group Member,
and the same shall remain undischarged, unvacated and unstayed for a period of
[*] consecutive days after the entry thereof.
 
(g)           The Loan Documents shall, for any reason (other than pursuant to
the terms hereof of thereof), cease to create a valid Lien on any of the
Collateral purported to be covered thereby or such Lien shall cease to be a
perfected Lien having the priority provided for in the Collateral Documents, or
any Loan Party shall so allege in any pleading filed in any court, or any
material provision of any Loan Document shall, for any reason, cease to be valid
and binding on any Loan Party party thereto (or any Loan Party shall challenge
the enforceability of any Loan Document or shall assert in writing, or engage in
any action or inaction based on any such assertion, that any material provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms).
 
(h)           The Borrower shall cease to be a Certificated Air Carrier.
 
37

--------------------------------------------------------------------------------


 
(i)            In the case of any Slots or Gate Interests, any applicable
Aviation Authority modifies, suspends, revokes, terminates, cancels or otherwise
takes any action that adversely affects any Borrower Group Member’s Permits or
any Borrower Group Member’s use or occupation or maintenance of or other
interest in such Slots and Gate Interests due to any Borrower Group Member’s
failure to abide by applicable law or any contract governing the use of such
Slots and Gate Interests, or any Borrower Group Member otherwise ceases to use,
occupy or maintain such Slots and Gate Interests, and any event referred to in
this clause (i) could reasonably be expected to have a Material Adverse Effect.
 
(j)            (i) An ERISA Event shall have occurred, (ii) any Qualified Plan
shall lose its qualified or tax exempt status or any Foreign Plan shall fail to
maintain its good standing, or (iii) a Prohibited Transaction shall have
occurred; and in each case in clauses (i) through (iii), such event or
condition, together with all other such events or conditions that have occurred,
if any, could reasonably be expected to have a Material Adverse Effect.
 
(k)           Any “Event of Default” or analogous term (as defined in the
applicable Cross Default Agreement) after giving effect to any applicable
notice, cure and grace periods (each, a “Cross Default”), shall have occurred
and be continuing under (i) any Cross Default Agreement (unless waived under
such Cross Default Agreement pursuant to the terms thereof, or unless waived
hereunder by the Lender Party party to such Cross Default Agreement, in such
Lender Party’s sole discretion) or (ii) the Bombardier Purchase Agreement
(unless waived under the Bombardier Purchase Agreement pursuant to the terms
thereof); provided that any Cross Default that occurs under any Cross Default
Agreement between (i) any Lender Party other than the Original Lender or any
Affiliate thereof and (ii) any of the Borrower, the Parent Guarantor or any of
their respective Affiliates, shall not constitute an Event of Default under this
subsection (k) unless such Lender Party shall hold at least [*] of the
outstanding principal amount of the Loan.
 
SECTION 8.2.        Remedies.
 
If any Event of Default has occurred and is continuing, (i) the Administrative
Agent may (and at the written request of the Requisite Lenders shall) terminate
the Commitments, if any, and/or declare all or any portion of the Obligations,
including all or any portion of any Loan, to be forthwith due and payable, all
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by the Loan Parties, or in the case of an Event of Default
under Section 8.1(d)(iii) or (iv) with respect to the Borrower or the Parent
Guarantor the Obligations shall automatically become due and payable, and (ii)
the Administrative Agent may (and at the written request of the Requisite
Lenders, shall), without notice, exercise any rights and remedies provided to
the Administrative Agent under the Loan Documents or at law or equity, including
all remedies provided under the Code.
 
38

--------------------------------------------------------------------------------


 
SECTION 8.3.        Waivers by Borrower.
 
Except as otherwise provided for in this Agreement or by applicable law, the
Loan Parties waive: (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by the
Administrative Agent on which any Loan Party may in any way be liable, (b) all
rights to notice and a hearing prior to the Administrative Agent’s taking
possession or control of, or to the Administrative Agent’s replevy, attachment
or levy upon, the Collateral or any bond or security that might be required by
any court prior to allowing the Administrative Agent to exercise any of its
remedies, and (c) the benefit of all valuation, appraisal, marshaling and
exemption laws.
 
ARTICLE 9
 
ASSIGNMENT AND PARTICIPATIONS;
THE ADMINISTRATIVE AGENT
 
SECTION 9.1.        Assignment and Participations.
 
(a)           Right to Assign. Each Lender may sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
the Loan) to any other Person acceptable to the Administrative Agent, provided,
that the aggregate outstanding principal amount (determined as of the effective
date of the applicable Assignment) of the Loan and Commitments subject to any
such Sale shall be in a minimum amount equal to [*], unless such Sale is made to
an existing Lender or an Affiliate or Approved Fund of any existing Lender, is
of the assignor’s (together with its Affiliates’ and Approved Funds’) entire
interest in the Loan or is made with the prior written consent of the Borrower
and the Administrative Agent; provided, however, that no Lender shall sell,
transfer, negotiate or assign any portion of its rights or obligations hereunder
to a Person engaged in the business of air transportation in competition with
any Loan Party or any of its Subsidiaries without the prior written consent of
such Loan Party.
 
(b)           Procedure. The parties to each Sale made in reliance on clause (a)
above (other than those described in clause (e) below) shall execute and deliver
to the Administrative Agent (which shall keep a copy thereof) an Assignment,
together with any existing Note subject to such Sale (or any affidavit of loss
therefor acceptable to the Administrative Agent), any documentation required to
be delivered pursuant to Section 1.10(c) (which shall also be delivered to the
Borrower) and payment by the assignee of an assignment fee in the amount of [*].
Upon receipt of all the foregoing, and conditioned upon such receipt and upon
the Administrative Agent consenting to such Assignment, from and after the
effective date specified in such Assignment, the Administrative Agent, acting
for this purpose as an agent of the Borrower, shall record or cause to be
recorded in a register held at one of its offices (the “Register”) information
contained in such Assignment.
 
(c)           Effectiveness. Effective upon the entry of such record in the
Register, (i) such assignee shall become a party hereto and, to the extent that
rights and obligations under the Loan Documents have been assigned to such
assignee pursuant to such Assignment, shall have the rights and obligations of a
Lender, (ii) any applicable Note shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment, and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto.
 
39

--------------------------------------------------------------------------------


 
(d)           Grant of Security Interests. In addition to the other rights
provided in this Section 9.1, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loan), to (A) any federal reserve bank (pursuant to Regulation A
of the Federal Reserve Board), without notice to the Administrative Agent or (B)
any holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, that no such holder
or trustee, whether because of such grant or assignment or any foreclosure
thereon (unless such foreclosure is made through an assignment in accordance
with clause (b) above), shall be entitled to any rights of such Lender hereunder
and no such Lender shall be relieved of any of its obligations hereunder.
 
(e)           Participants and SPVs. In addition to the other rights provided in
this Section 9.1, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to maintain all or any part of the Loan that such
Lender would otherwise be required to maintain hereunder (and the exercise of
such option by such SPV and the maintaining of the Loan pursuant thereto shall
satisfy the obligation of such Lender to maintain such Loan hereunder) and such
SPV may assign to such Lender the right to receive payment with respect to any
Obligation and (y) without notice to or consent from the Administrative Agent or
the Borrower, sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents; provided, that,
whether as a result of any term of any Loan Document or of such grant or
participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make the Loan hereunder, and, except
as provided in the applicable option agreement, none shall be liable for any
obligation of such Lender hereunder, (ii) such Lender’s rights and obligations,
and the rights and obligations of the Borrower towards such Lender, under any
Loan Document shall remain unchanged and each other party hereto shall continue
to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Section 1.8, Section 1.10 and Section 1.11, but,
in the case of Section 1.10, only to the extent any such participant or SPV that
is a Foreign Person complies with Section 1.10(c) as if it were a Lender, and in
each such case only to the extent of any amount to which such Lender would be
entitled in the absence of any such grant or participation and (B) each such SPV
may receive other payments that would otherwise be made to such Lender with
respect to the Loan funded by such SPV to the extent provided in the applicable
option agreement and set forth in a notice provided to the Administrative Agent
by such SPV and such Lender; provided, that in no case (including pursuant to
clause (A) or (B) above) shall an SPV or participant have the right to enforce
any of the terms of any Loan Document, and (iii) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (iii)(B) and (iii)(C) of
Section 11.2(a) with respect to amounts, or dates fixed for payment of amounts,
to which such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in Section 11.2(a)(vii) (or amendments,
consents and waivers to release all or substantially all of the Collateral). No
party hereto shall institute against any SPV grantee of an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency, liquidation or
similar proceeding, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper of such SPV; provided,
however, that each Lender having designated an SPV as such agrees to indemnify
each Indemnified Person against any Liability that may be incurred by, or
asserted against, such Indemnified Person as a result of failing to institute
such proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
 
40

--------------------------------------------------------------------------------


 
SECTION 9.2.        The Administrative Agent.
 
(a)           Appointment and Authorization.  Each Lender hereby irrevocably
designates and appoints [*] as the “Administrative Agent” under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to it thereby and to exercise such other
powers as are reasonably incidental thereto.  The Administrative Agent shall not
have any duties other than those expressly set forth in a Loan Document, or any
fiduciary relationship with any Lender, and no implied obligations or
liabilities shall be read into this Agreement, or otherwise exist, against the
Administrative Agent.  The Administrative Agent does not assume, nor shall it be
deemed to have assumed, any obligation to, or relationship of trust or agency
with, the Borrower.  Notwithstanding any provision of this Agreement or any
other Loan Document, in no event shall the Administrative Agent ever be required
to take any action which exposes it to personal liability or which is contrary
to the provision of any Loan Document or applicable law.
 
(b)           Delegation of Duties.  The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.
 
(c)           Exculpatory Provisions.  Neither the Administrative Agent nor any
of its respective directors, officers, agents or employees shall be liable to
any Lender for any action taken or omitted (i) with the consent or at the
direction of the Requisite Lenders or (ii) in the absence of such Person’s gross
negligence or willful misconduct.  The Administrative Agent shall not be
responsible to any Lender or other Person for (a) any recitals, representations,
warranties or other statements made by the Borrower or any of its Affiliates,
(b) the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any Loan Document, (c) any failure of the Borrower or any of its
Affiliates to perform any obligation or (d) the satisfaction of any condition
specified in Article 2.  The Administrative Agent shall not have any obligation
to any Lender to ascertain or inquire about the observance or performance of any
agreement contained in any Loan Document or to inspect the properties, books or
records of the Borrower or any of its Affiliates.  The Administrative Agent
shall not be responsible to any Lender or the Borrower for any determination
concerning whether any Person is an Eligible Assignee.
 
41

--------------------------------------------------------------------------------


 
(d)           Reliance by Administrative Agent.  As between the Administrative
Agent and the Lenders, the Administrative Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document, other
writing or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person and upon advice and
statements of legal counsel (including counsel to the Borrower or any of its
Affiliates), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Lenders, and
assurance of its indemnification, as it deems appropriate.  Subject to
Section 11.2, the Administrative Agent shall not effect any waiver or grant any
consent or make any determination (except as provided in Section 1.5) without
the direction of the Requisite Lenders.
 
(e)           Notice of Events of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default unless it
has received notice from any Lender or the Borrower stating that a Default has
occurred hereunder and describing such Default.  Promptly upon receiving notice
of the occurrence of any Default, the Administrative Agent shall notify each
Lender of such occurrence.  The Administrative Agent shall take such action
concerning a Default as may be directed by the Requisite Lenders (or, if
required for such action, all of the Lenders), but until the Administrative
Agent receives such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrative Agent deems advisable and in the best interests of the Lenders.
 
(f)           Non-Reliance on Administrative Agent and Other Lenders; Lender
Representations.  Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any of its Affiliates,
shall be deemed to constitute any representation or warranty by the
Administrative Agent.  Each Lender represents and warrants to the Administrative
Agent that, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and its own decision to
enter into this Agreement and to take, or omit, action under any Loan Document. 
Except for items specifically required to be delivered hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any information concerning the Borrower or any of its Affiliates
that comes into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
 
(g)           Administrative Agent and Affiliates.  Each of the Administrative
Agent and its Affiliates may extend credit to, accept deposits from and
generally engage in any kind of business with the Borrower or any of its
Affiliates and, in its role as Lender, [*] may exercise or refrain from
exercising its rights and powers as if it were not Administrative Agent.
 
42

--------------------------------------------------------------------------------


 
(h)           Indemnification.  Each Lender shall indemnify and hold harmless
each of the Administrative Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably in accordance
with its Pro Rata Share from and against any and all liabilities, obligations,
losses, damages, penalties, judgments, settlements, costs, expenses and
disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Administrative Agent
or such Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Administrative Agent or such
Person as a result of, or related to, any of the transactions contemplated by
the Loan Documents or the execution, delivery or performance of the Loan
Documents or any other document furnished in connection therewith (but excluding
any such liabilities, obligations, losses, damages, penalties, judgments,
settlements, costs, expenses or disbursements resulting solely from the gross
negligence or willful misconduct of the Administrative Agent or such Person as
finally determined by a court of competent jurisdiction).
 
(i)            Successor Administrative Agent.  The Administrative Agent may,
upon at least [*] days prior written notice to the Borrower and each Lender,
resign its position as the Administrative Agent.  Such resignation shall not
become effective until a successor Administrative Agent is appointed by the
Requisite Lenders and has accepted such appointment.  Upon such acceptance of
its appointment as the Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents.  After any retiring Administrative
Agent’s resignation hereunder, the provisions of Section 1.8 and this Section
9.2 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was the Administrative Agent.
 
ARTICLE 10
 
SUCCESSORS AND ASSIGNS
 
This Agreement and the other Loan Documents shall be binding on and shall inure
to the benefit of the Loan Parties, the Administrative Agent, the Lenders and
their respective successors and assigns, except as otherwise provided herein or
therein. The Loan Parties may not assign, transfer, hypothecate or otherwise
convey their rights, benefits, obligations or duties hereunder or under any of
the other Loan Documents without the prior express written consent of the
Administrative Agent and the Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by the Loan Parties without the prior express
written consent of the Administrative Agent and Lenders shall be void. The terms
and provisions of this Agreement are for the purpose of defining the relative
rights and obligations of the Loan Parties, the Administrative Agent and Lenders
with respect to the transactions contemplated hereby and no Person shall be a
third party beneficiary of any of the terms and provisions of this Agreement or
any of the other Loan Documents.
 
43

--------------------------------------------------------------------------------


 
ARTICLE 11
 
MISCELLANEOUS
 
SECTION 11.1.      Complete Agreement; Modification of Agreement.
 
The Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 11.2. Any letter of interest, commitment
letter, fee letter or confidentiality agreement, if any, between the Borrower
and the Administrative Agent or any Lender or any of their respective
Affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement.
 
SECTION 11.2.      Amendments and Waivers.
 
(a)           Except as otherwise expressly provided in this Agreement, the
Requisite Lenders (or the Administrative Agent with the prior written consent of
the Requisite Lenders), on the one hand, and the Loan Parties, on the other
hand, may from time to time enter into written amendments, supplements or
modifications for the purpose of adding, deleting or modifying any provision of
any Loan Document or changing in any manner the rights, remedies, obligations
and duties of the parties thereto, and with the written consent of the Requisite
Lenders, the Administrative Agent, on behalf of the Lenders, may execute and
deliver a written instrument waiving, on such terms and conditions as may be
specified in such instrument, any of the requirements applicable to the Loan
Parties, or any Default or Event of Default and its consequences; provided,
that:
 
(i)             no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent and the Requisite Lenders affect the rights
or duties of the Administrative Agent under this Agreement or the other Loan
Documents; and
 
(ii)            the Administrative Agent may, with the prior written consent of
the Borrower, amend, modify or supplement any Loan Document to cure any
ambiguity, typographical error, defect or inconsistency;
 
provided, further, that without the prior written consent (in addition to
Lenders required above to take such action) of each Lender directly affected
thereby, no such amendment, supplement, modification or waiver shall be
effective to:
 
(iii)           (A) modify the Commitment of such Lender or subject such Lender
to any additional obligation, (B) extend any scheduled final maturity of the
Loan, (C) waive or reduce, or postpone or cancel any scheduled date fixed for
the payment of (it being understood that any mandatory prepayment required under
Section 1.2(b) does not constitute any scheduled date fixed for payments),
principal of or interest on the Loan or any fees owing to such Lender, (D)
reduce, or release any Loan Party from its obligations to repay, any other
Obligation owed to such Lender or (E) consent to the assignment or transfer by
any Loan Party of any of its rights and obligations under this Agreement;
 
(iv)           amend, modify or waive any provision of Section 1.2 or 1.3;
 
(v)           subordinate any of the Obligations or Liens securing the
Obligations, except as permitted by this Agreement or any other Loan Document;
or
 
44

--------------------------------------------------------------------------------


 
(vi)           (A) amend, modify or waive this Section 11.2 or any other
provision specifying the Administrative Agent, Lenders or group of Lenders
required for any amendment, modification or waiver thereof or (B) change the
respective percentages specified in the definition of “Requisite Lenders”;
 
provided, further, that no such amendment, supplement, modification or waiver
shall be effective to, without the prior written consent of all Lenders:
 
(vii)          release or permit the Loan Parties to sell or otherwise dispose
of all or substantially all of the Collateral provided for in the Collateral
Documents; provided, however, that no waiver, amendment, supplement or
modification shall be required for the Administrative Agent to take additional
Collateral pursuant to any Loan Document or to release any Collateral to the
extent any Loan Document expressly permits the sale, assignment, lease,
transfer, release, conveyance or other disposition of such Collateral.
 
(b)           Any waiver, amendment, supplement or modification pursuant to this
Section 11.2 shall apply equally to each of the Lenders and shall be binding
upon Lenders and all future holders of any of the Loan, the Notes, and all other
Obligations.
 
(c)           Upon the Termination Date, the Administrative Agent shall deliver
to the Borrower termination statements, mortgage releases, reconveyances and
other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Obligations.
 
SECTION 11.3.      Fees and Expenses.
 
The Loan Parties shall be jointly and severally liable to the Administrative
Agent for all reasonable and documented out-of-pocket fees, costs and expenses
(including the reasonable and documented fees and expenses of all of its
counsel, advisors, consultants, auditors, appraisers and tax advisors) incurred
in connection with the negotiation, preparation and filing and/or recordation of
the Loan Documents and incurred by it in connection with:
 
(a)           any amendment, modification or waiver of, or consent with respect
to, or termination of, any of the Loan Documents or advice in connection with
the administration of the Loan made pursuant hereto or its rights hereunder or
thereunder;
 
(b)           any litigation, contest, dispute, suit, proceeding or action
(whether instituted by the Administrative Agent, any Lender, the Loan Parties or
any other Person and whether as a party, witness or otherwise) in any way
relating to the Collateral, any of the Loan Documents or any other agreement to
be executed or delivered in connection herewith or therewith, including any
litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced by or against any Loan
Party or any other Person that may be obligated to the Administrative Agent by
virtue of the Loan Documents, including any such litigation, contest, dispute,
suit, proceeding or action arising in connection with any work-out or
restructuring of the Loan during the pendency of one or more Events of Default;
provided, that no Person shall be entitled to reimbursement under this clause
(b) in respect of any litigation, contest, dispute, suit, proceeding or action
to the extent any of the foregoing results from such Person’s gross negligence,
bad faith or willful misconduct as finally determined by a court of competent
jurisdiction;
 
45

--------------------------------------------------------------------------------


 
(c)           any attempt to enforce any remedies of the Administrative Agent or
any Lender against the Loan Parties or any other Person that may be obligated to
the Administrative Agent or any Lender by virtue of any of the Loan Documents,
including any such attempt to enforce any such remedies in the course of any
work-out or restructuring of the Loan during the pendency of one or more Events
of Default;
 
(d)           any workout or restructuring of the Loan during the pendency of
one or more Events of Default; and
 
(e)           efforts to (i) monitor the Loan or any of the other Obligations,
(ii) evaluate, observe or assess any of the Loan Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral, in each case pursuant
to and in accordance with the terms of the Loan Documents; including, as to each
of clauses (a) through (e), all reasonable and documented attorneys’ and other
professional and service providers’ fees arising from such services and other
advice, assistance or other representation, including those in connection with
any appellate proceedings, and all reasonable and documented expenses, costs,
charges and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, promptly after receipt by the Borrower of reasonably
detailed invoices therefor, by the  Loan Parties to the Administrative Agent and
shall be part of the Obligations. Without limiting the generality of the
foregoing, such expenses, costs, charges and fees may include: reasonable and
documented fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; charges for any
E-System; and reasonable and documented expenses for travel, lodging and food
paid or incurred in connection with the performance of such legal or other
advisory services.
 
SECTION 11.4.      No Waiver.
 
The Administrative Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Loan Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of the Administrative Agent or such Lender thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of an
Event of Default shall not suspend, waive or affect any other Event of Default
whether the same is prior or subsequent thereto and whether the same or of a
different type. Subject to the provisions of Section 11.2, none of the
undertakings, agreements, warranties, covenants and representations of the Loan
Parties contained in this Agreement or any of the other Loan Documents and no
Default or Event of Default by the Loan Parties shall be deemed to have been
suspended or waived by the Administrative Agent or any Lender, unless such
waiver or suspension is by an instrument in writing signed by an officer of or
other authorized employee of the Administrative Agent and the applicable
Requisite Lenders and directed to the  Loan Parties specifying such suspension
or waiver.
 
46

--------------------------------------------------------------------------------


 
SECTION 11.5.      Remedies.
 
The Administrative Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that the
Administrative Agent or any Lender may have under any other agreement, including
the other Loan Documents, by operation of law or otherwise. Recourse to the
Collateral shall not be required.
 
SECTION 11.6.      Severability.
 
Wherever possible, each provision of this Agreement and the other Loan Documents
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.
 
SECTION 11.7.      Adjustments; Set-off.  (a) Except to the extent that this
Agreement, any other Loan Document or a court order expressly provides for
payments to be allocated to a particular Lender, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
(other than in connection with an assignment made pursuant to Section 9.1), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8.1(d), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefitted Lender shall purchase
for cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
 
(b)           In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of an Event of Default, each
Lender shall have the right, without notice to any Loan Party, any such notice
being expressly waived by each Loan Party to the extent permitted by applicable
law, upon any Obligations becoming due and payable by any Loan Party (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of any Loan Party.  Each Lender
agrees promptly to notify the applicable Loan Party and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.
 
47

--------------------------------------------------------------------------------


 
SECTION 11.8.      Confidentiality.
 
The Administrative Agent and the Lenders agree to use commercially reasonable
efforts (equivalent to the efforts the Administrative Agent or each Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all confidential information provided to them by the
Loan Parties and designated as confidential for a period of three (3) years
following receipt thereof, except that each of the Administrative Agent and the
Lenders may disclose such information (a) to Persons employed or engaged by the
Administrative Agent or such Lender (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential); (b) to any
bona fide assignee or participant or potential assignee or participant that has
agreed to comply with the covenant contained in this Section 11.8 (and any such
bona fide assignee or participant or potential assignee or participant may
disclose such information to Persons employed or engaged by them as described in
clause (a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by the Administrative Agent or such Lender to be compelled
by any court decree, subpoena or legal or administrative order or process
(provided, that in the event of any such disclosure under this clause (c) or
clause (d) below, the Administrative Agent or such Lender, as the case may be,
agrees to use commercially reasonable efforts to inform the Borrower of such
disclosure to the extent not prohibited by applicable law); (d) as, on the
advice of the Administrative Agent’s or such Lender’s counsel, is required by
law; (e) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any Litigation to which the Administrative Agent
or such Lender is a party related to the Loan Documents or the Loan or other
Obligations thereunder; (f) that ceases to be confidential through no fault of
the Administrative Agent or such Lender; and (g) to its affiliates and its and
their directors, officers, employees, advisors, representatives or agents (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential).
 
SECTION 11.9.      GOVERNING LAW.
 
(a)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.
 
48

--------------------------------------------------------------------------------


 
SECTION 11.10.    Notices.
 
(a)           Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and [*] Business Days after
deposit in the United States Mail, registered or certified mail, return receipt
requested, with proper postage prepaid, (b) upon transmission, when sent by
telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 11.10); (c) [*]
Business Day after deposit with a reputable overnight courier with all charges
prepaid or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex D or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than the Borrower, the Lenders or the Administrative Agent)
designated in Annex D to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.
 
(b)           Subject to the provisions of Section 11.10(a), each of the
Administrative Agent, the Loan Parties, the Lenders, and each of their Related
Persons is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein; provided, that
notices to the Loan Parties shall not be made by any posting to an Internet or
extranet based site or other equivalent service but may be made by e-mail or
E-fax, if available, so long as such notices are also sent in accordance with
Section 11.10(a). Each of the Loan Parties and each Lender hereby acknowledges
and agrees that the use of Electronic Transmissions is not necessarily secure
and that there are risks associated with such use, including risks of
interception, disclosure and abuse and each indicates it assumes and accepts
such risks by hereby authorizing the transmission of Electronic Transmissions.
 
(c)           Subject to the provisions of Section 11.10(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing ,
in each case including pursuant to any Loan Document, any applicable provision
of any Uniform Commercial Code, the federal Uniform Electronic Transactions Act,
the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter, (ii)
each such posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which each Lender and Loan Party may rely and assume the authenticity thereof,
(iii) each such posting containing a signature, a reproduction of a signature or
an E-Signature shall, for all intents and purposes, have the same effect and
weight as a signed paper original and (iv) each party hereto or beneficiary
hereto agrees not to contest the validity or enforceability of any posting on
any E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
49

--------------------------------------------------------------------------------


 
(d)           All uses of an E-System shall be governed by and subject to, in
addition to this Section 11.10, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Lenders and each Loan Party in connection with the use of such E-System.
 
(e)           ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS
IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR
ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF
ITS RELATED PERSONS IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. The Loan Parties agree that the Administrative
Agent has no responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Electronic
Transmission or otherwise required for any E-System.
 
SECTION 11.11.    Section Titles.
 
The Section titles and Table of Contents contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
 
SECTION 11.12.    Counterparts.
 
This Agreement may be executed in any number of separate counterparts, each of
which shall collectively and separately constitute one agreement.
 
SECTION 11.13.    WAIVER OF JURY TRIAL.
 
THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, LENDERS AND ANY LOAN PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
50

--------------------------------------------------------------------------------


 
SECTION 11.14.    Press Releases and Related Matters.
 
Each Loan Party agrees that neither it nor its Affiliates will in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or any of their respective Affiliates or
referring to this Agreement or the other Loan Documents without at least [*]
Business Days’ prior notice to the Administrative Agent or such Lender, as the
case may be, and without the prior written consent of the Administrative Agent
or such Lender, as the case may be, unless (and only to the extent that) the
applicable Loan Party or Affiliate is required to do so under law and then, in
any event, the applicable Loan Party or Affiliate will consult, to the extent
permitted by law, with the Administrative Agent or such Lender, as the case may
be, before issuing such press release or other public disclosure.  Each Loan
Party consents to the publication by the Administrative Agent and each Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using the Loan Parties’ names, products photographs, logos or
trademarks. The Administrative Agent and each Lender, as applicable, shall
provide a draft of any advertising material to the Loan Parties for review and
comment at least [*] Business Days prior to the publication thereof. The
Administrative Agent and each Lender reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.
 
SECTION 11.15.    Advice of Counsel.
 
Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Sections 11.9 and 11.13,
with its counsel.
 
SECTION 11.16.    No Strict Construction.
 
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
SECTION 11.17.    Patriot Act.
 
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Patriot Act.
 
SECTION 11.18.    Conflict of Terms.
 
Except as otherwise provided in this Agreement or any of the other Loan
Documents by specific reference to the applicable provisions of this Agreement,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.
 
[The remainder of this page is intentionally left blank.]
 
 
51

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
CHAUTAUQUA AIRLINES, INC., as the
Borrower
 
By:
/s/ Lars-Erik Arnell
Name:  
Lars-Erik Arnell
Title:
Vice President  
REPUBLIC AIRWAYS HOLDINGS INC., as the
Parent Guarantor
 
By:
/s/ Lars-Erik Arnell
Name:
Lars-Erik Arnell
Title:
Vice President  
[*], as Original Lender and Administrative Agent
 
By:
/s/ [illegible]
Name:
 
Title:
 

 
 
52

--------------------------------------------------------------------------------

 

ANNEX A
TO
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to
this Agreement:
 
“Account Debtor” means any Person who may become obligated to a Borrower Group
Member under, with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a payment intangible).
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by a Borrower Group Member, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Borrower Group Member’s rights in, to and under
all purchase orders or receipts for goods or services, (c) all of each Borrower
Group Member’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all healthcare insurance receivables, and (e) all collateral security of any
kind, now or hereafter in existence, given by any Account Debtor or other Person
with respect to any of the foregoing.
 
“Administration Fee” has the meaning ascribed to it in Section 1.6(b).
 
“Administrative Agent” has the meaning ascribed to it in the Preamble.
 
“Administrative Agent’s Account” means the Administrative Agent’s account number
[*] at [*], or such other account at a bank in the United States designated to
the Borrower and the Lenders by the Administrative Agent.
 
“Adjusted Appraised Value” shall mean [*] of the then Appraised Value of the
Collateral less the face amount of any principal of, and accrued and unpaid
interest and fees on, any Indebtedness or other obligations (other than the
Obligations) secured by a first-priority Lien on the Collateral (notwithstanding
that this Agreement or any other Loan Document may not permit such Indebtedness
or other obligations to be secured by the Collateral).
 
“Affected Lender” has the meaning ascribed to it in Section 1.13(a).
 
A-1

--------------------------------------------------------------------------------


 
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, [*] or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, and (c) each of such
Person’s joint venturers and partners who are Affiliates under clause (a)
hereof. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, that the term “Affiliate,” when
used with reference to any Loan Party, shall specifically exclude the
Administrative Agent and each Lender.
 
“Airport Authority” means any city or any public or private board or other body
or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
 
“Appendices” has the meaning ascribed to it in the recitals to this Agreement.
 
“Applicable Rate” means [*] per annum; provided, however, if the Projections for
the [*] Fiscal Year or the [*] Fiscal Year delivered pursuant to Section 4.1
demonstrate a prospective material adverse change in the financial condition of
the Parent Guarantor and its subsidiaries, taken as a whole, or the Borrower and
its subsidiaries, taken as a whole, as compared with the Initial Projections,
the parties hereto agree to negotiate in good faith a reasonable increase to
such rate.
 
“Appraised Value” means the fair market value of the Collateral determined by an
appraiser of nationally recognized standing selected by the Administrative
Agent, acting reasonably, and reported to the Administrative Agent pursuant to
the Appraised Value Report.
 
“Appraised Value Report” means a written report from an appraiser of nationally
recognized standing selected by the Administrative Agent, acting reasonably, in
form and substance reasonably satisfactory to the Administrative Agent setting
forth the Appraised Value of the Collateral.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
“Arrangement Fee” has the meaning ascribed to it in Section 1.6(a).
 
“Asset Sale” has the meaning ascribed to it in Section 6.1.
 
“Assignment” means an assignment and assumption agreement substantially in the
form published by the Loan Syndications and Trading Association or another form
reasonably acceptable to the Administrative Agent.
 
A-2

--------------------------------------------------------------------------------


 
“Aviation Authority” means any governmental authority of any nation, state,
province or other political subdivision thereof, and any agency, department,
regulator, airport authority, air navigation authority or other entity, in each
case exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government in respect of the regulation of
commercial aviation or the registration, airworthiness or operation of civil
aircraft and having jurisdiction over the Borrower including, without
limitation, the FAA and DOT.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. Sections 101 et seq.
 
“Bombardier Purchase Agreement” means the Purchase Agreement (No. [*]), dated
[*], between Bombardier Inc., a Canadian corporation, as represented by
Bombardier Aerospace, Commercial Aircraft, and Republic Holdings.
 
“Books and Records” means books and records of any Person, including financial,
corporate, operations and sales books, records, books of account, sales and
purchase records, lists of suppliers and customers, formulae, business reports,
plans and projections and all other documents, logs, surveys, plans, files,
records, assessments, correspondence, and other data and information, financial
or otherwise, and all aircraft manuals, log books and other documents and
records, including all data and information stored on computer-related or other
electronic media.
 
“Borrower” has the meaning ascribed thereto in the preamble to this Agreement.
 
“Borrower Group” means the Borrower and each of its Subsidiaries.
 
“Borrower Group Member” means any member of the Borrower Group.
 
“Business Day” means (i) any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted by law to be closed in the State of New
York, and (ii) with respect to all notices and determinations in connection with
LIBOR, and borrowings and payments of principal and interest on any Loan that
bears interest based on LIBOR, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
London interbank Eurodollar market.
 
“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.  For purposes of
this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, as the case may be.
 
A-3

--------------------------------------------------------------------------------


 
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
 
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
 
“Cash Equivalents”  means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within three months from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of three months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than [*]; (c) commercial paper of an issuer rated at least
[*] by S&P or [*] by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
three months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than [*] days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of three months or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
[*] by S&P or [*] by Moody’s; (f) securities with maturities of three months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated [*] by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least [*].
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. Sections 9601 et seq.).
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit C annexed hereto.
 
“Certificated Air Carrier” means a Person holding an air carrier operating
certificate issued pursuant to Chapter 447 of Title 49, for aircraft capable of
carrying ten or more individuals or 6,000 pounds or more of cargo, or that is
otherwise certified or registered to the extent required to fall within the
purview of Section 1110 of the Bankruptcy Code.
 
A-4

--------------------------------------------------------------------------------


 
“Change of Control” means (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than [*] of the outstanding common stock of the Parent Guarantor; or (ii) the
board of directors of the Parent Guarantor shall cease to consist of a majority
of Continuing Directors.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental Taxes (including Taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances (including
interest and penalties relating thereto) upon or relating to (a) the Collateral,
(b) the Obligations, (c) the employees, payroll, income or gross receipts of any
Person, (d) any Person’s ownership or use of any properties or other assets, or
(e) any other aspect of any Person’s business.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by the
Borrower, wherever located.
 
“Chautauqua Airlines” has the meaning ascribed thereto in the preamble to this
Agreement.
 
“Closing Date” has the meaning specified in Section 2.1.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 of the Code shall
govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the Administrative Agent’s or any Lender’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “Code” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Borrower Group Member in or upon which a
Lien is granted under this Agreement or any Collateral Documents.
 
“Collateral Documents” means the Guarantee and Collateral Agreement and any
other agreement, instrument or document that creates or purports to create a
Lien or guarantee in respect of the Obligations in favor of the Administrative
Agent for the benefit of the Lenders.
 
A-5

--------------------------------------------------------------------------------


 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Commitment” means (a) as to any Lender, the commitment of such Lender to make
its Pro Rata Share of the Loan as set forth on Annex E to this Agreement or in
the most recent Assignment executed by such Lender, and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Loan, as to each of clauses
(a) and (b), as such Commitments may be reduced, amortized or adjusted from time
to time in accordance with this Agreement. After advancing the aggregate amount
of the Commitment, each reference to a Lender’s Commitment shall refer to that
Lender’s Pro Rata Share of the outstanding Loan.
 
“Compliance Certificate” has the meaning ascribed to it in clause (a) of Annex
B.
 
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of a Person, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of, or is merged into or
consolidated with such Person or a Subsidiary thereof, (b) the income (or
deficit) of any Person (other than a Subsidiary of such Person) in which such
Person or a Subsidiary thereof has an ownership interest, except to the extent
that any such income is actually received by such Person or a Subsidiary
thereof, in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary (other than any Loan Party) to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.
 
“Continuing Directors” means the directors of the Parent Guarantor on the
Closing Date after giving effect to the Transactions, and each other director,
if, in each case, such other director’s nomination for election to the board of
directors of the Parent Guarantor is recommended by at least a majority of the
then Continuing Directors.
 
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower Group Member, in any event,
including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which such
Borrower Group Member may now or hereafter have any right, title or interest,
including any agreement relating to the terms of payment or the terms of
performance of any Account.
 
“Copyright License” means any and all rights now owned or hereafter acquired by
any Borrower Group Member under any written agreement granting any right to use
any copyright or copyright registration.
 
A-6

--------------------------------------------------------------------------------


 
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Borrower Group Member: (a) all copyrights and General
Intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any state or territory thereof, or any other country or any political
subdivision thereof, and (b) all reissues, extensions or renewals thereof.
 
“Cross Default” has the meaning specified in Section 8.1(k).
 
“Cross Default Agreements” means the transaction documents or other agreements
(other than the Loan Documents) relating to the purchase, finance, guarantee,
lease, sale, service, or supply of airframes, engines, maintenance and/or spare
parts, or other agreements entered into from time to time, in a transaction
between (a) any of the Borrower, the Parent Guarantor or any of their respective
Affiliates, on the one hand, and (b) any Lender Party on the other hand.
 
“Debtor Relief Laws” means all liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
“Default Rate” has the meaning ascribed to it in Section 1.5(b).
 
“Documents” means any “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower Group Member, wherever located.
 
“Dollars” or “$” means lawful currency of the United States of America.
 
“DOT” shall mean the United States Department of Transportation or any analogous
successor agency.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system, including Intralinks(R) and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.
 
A-7

--------------------------------------------------------------------------------


 
“EBITDA” means, for any Person for any period, Consolidated Net Income of such
Person for such period plus, without duplication and to the extent reflected as
a charge in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs and (e) any extraordinary or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business), and minus, (a) to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any other non-cash income and (b) any
cash payments made during such period in respect of items described in clause
(e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.  For the purposes of
calculating EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period such Person
shall have made any Material Disposition, the EBITDA for such Reference Period
shall be reduced by an amount equal to the EBITDA (if positive) attributable to
the property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period and (ii) if during such Reference Period such
Person shall have made a Material Acquisition, EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period.  As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration in excess of [*]; “Material Disposition” means any Disposition
of property or series of related Dispositions of property that yields gross
proceeds in excess of [*]; and “Disposition” means the sale, transfer, license,
lease or other disposition (including any sale and leaseback transaction) of any
property (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Electronic Transmission” means each notice, request, instruction, demand,
report, authorization, agreement, document, file, information and any other
communication transmitted, posted or otherwise made or communicated by e-mail,
E-Fax, Internet or extranet-based site or any other equivalent electronic
service, whether owned, operated or hosted by the Administrative Agent, any
Affiliate of the Administrative Agent or any other Person.
 
“Eligible Assignee” means any assignee permitted by and consented to in
accordance with Section 9.1(a).
 
A-8

--------------------------------------------------------------------------------


 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, principles of common law, rules, standards
and regulations, now or hereafter in effect, and any applicable judicial or
administrative interpretation thereof, including any applicable judicial or
administrative order, consent decree or judgment, imposing liability or
standards of conduct for or relating to the regulation and protection of human
health, safety, the environment and natural resources (including ambient air,
surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation). Environmental Laws include CERCLA;
the Hazardous Materials Transportation Act of 1994 (49 U.S.C. Sections 5101 et
seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Sections 136 et seq.); the Resource Conservation and Recovery Act (42 U.S.C.
Sections 6901 et seq.); the Toxic Substances Control Act (15 U.S.C. Sections
2601 et seq.); the Clean Air Act (42 U.S.C. Sections 7401 et seq.); the Clean
Water Act (33 U.S.C. Sections 1251 et seq.); the Occupational Safety and Health
Act (29 U.S.C. Sections 651 et seq.); and the Safe Drinking Water Act (42 U.S.C.
Sections 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.
 
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, Environmental Laws or
Environmental Permits, in each case, in connection with, or otherwise related
to, any Release or threatened Release or presence of a Hazardous Material
(whether on, at, in, under, from or about or in the vicinity of any real or
personal property) or any environmental or Hazardous Material exposure matter.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Borrower Group Member, any trade or
business (whether or not incorporated) that, together with such Borrower Group
Member, is treated as a single employer within the meaning of Sections 414(b),
(c), (m) or (o) of the IRC.
 
A-9

--------------------------------------------------------------------------------


 
“ERISA Event” means, with respect to any Borrower Group Member or ERISA
Affiliate, (a) the complete or partial withdrawal of such Borrower Group Member
or ERISA Affiliate from any Multiemployer Plan or the incurrence by any Borrower
or ERISA Affiliate of any Withdrawal Liability; (b) the institution of
proceedings to terminate a Multiemployer Plan by the PBGC; (c) the failure by
such Borrower Group Member or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or any Foreign Plan; (d) any other event
or condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Multiemployer Plan or for the imposition of liability under
Section 4212(c) of ERISA; (e) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the Reorganization or Insolvency of a Multiemployer
Plan under Section 4241 or 4245 of ERISA; (f) any Multiemployer Plan being, or
being reasonably expected to be, in “endangered status” or “critical status”
within the meaning of Section 432 of the IRC; (g) the imposition of a Lien (or
the occurrence of conditions presenting a material risk of the imposition of a
Lien) on the assets of such Borrower Group Member or ERISA Affiliate arising
under ERISA or Subchapter D of Chapter 1 of the IRC or under applicable non-US
law; (h) the occurrence of any Reportable Event; (i) any failure by any Title IV
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA) applicable to such Title IV
Plan, whether or not waived; (j) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Title IV Plan; (k) the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Title IV Plan; (l) a determination that any Title IV Plan is in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA); (m) the receipt by any Borrower Group Member of ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Title IV Plan or to appoint a trustee to administer any Title IV
Plan under Section 4042 of ERISA; (n) the incurrence by any Borrower Group
Member or ERISA Affiliate of any liability under Title IV of ERISA with respect
to the termination of a Title IV Plan; or (o) with respect to any non-US defined
benefit Pension Plan, (A) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such non-US defined
benefit Pension Plan; (B) the failure to register any non-US defined benefit
Pension Plan required to be registered or the loss of good standing with
applicable regulatory authorities of any such Plan; or (C) the failure of any
non-US defined benefit Pension Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Plan.
 
“ESOP” means a Pension Plan that is intended to satisfy the requirements of
4975(e)(7) of the IRC.
 
“Event of Default” has the meaning ascribed to it in Section 8.1.
 
A-10

--------------------------------------------------------------------------------


 
“Excluded Taxes” of a Person means (A) any Tax imposed on all or part of the
income, profits or gains (whether worldwide, or only insofar as such income,
profits or gains are considered to arise in or to relate to a particular
jurisdiction) of that Person, any franchise, doing business, net worth or
capital-based Tax imposed on that Person, and any intangibles Tax or similar Tax
imposed on the principal amount or value of the Loan, by any jurisdiction
(including the United States) (i) in which that Person is organized, (ii) in
which that Person’s principal office or applicable lending office is located, or
(iii) in which that Person is subject to such Tax as a result of, and would not
be subject to such Tax but for, that Person doing business therein unrelated to
the transactions contemplated in this Agreement, (B) any Tax imposed on a
transferee (including a participant) of a Lender or on payments to a transferee
to the extent that, under applicable law in effect on the date of the transfer
to such transferee, the amount of such Taxes exceeds the amount of such Taxes
that would have been imposed on the transferor to such transferee or on payments
to such transferor and indemnified against hereunder (with appropriate
adjustment to reflect the amount of the Loan acquired by such transferee) or (C)
any Tax to the extent that liability for such Tax is caused by, and would not
have been incurred but for, (i) the gross negligence or willful misconduct of
such Person or of an Affiliate, employer, director, officer, employee, agent,
successor or permitted assignee of such Person or (ii) the inaccuracy of any
representation of such Person in any Loan Document or (iii) the breach by such
Person of any of its obligations under Section 1.10(c).
 
“FAA” means the Federal Aviation Administration of the United States of America,
and any successor Governmental Authority.
 
“Facility” has the meaning ascribed to it in the recitals to this Agreement.
 
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. Section
201 et seq.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fees” means any and all fees payable to the Original Lender, the Administrative
Agent or any Lender pursuant to this Agreement or any of the other Loan
Documents, including the Arrangement Fee, the Prepayment Fee, if applicable, and
the Administration Fee.
 
“Financial Covenants” means the financial covenants set forth in Annex C.
 
“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of (i) the Parent Guarantor and its Subsidiaries
(including the Borrower Group) and (ii) the Borrower Group, delivered in
accordance with Section 2.1(f) and Annex B.
 
“Financing” has the meaning ascribed to it in the recitals to this Agreement.
 
“Fiscal Month” means any of the monthly accounting periods of the Parent
Guarantor, the Borrower or any of their respective Subsidiaries, as applicable.
 
“Fiscal Quarter” means any of the quarterly accounting periods of the Parent
Guarantor, the Borrower or any of their respective Subsidiaries, as applicable,
ending on March 31, June 30, September 30 and December 31 of each year.
 
A-11

--------------------------------------------------------------------------------


 
“Fiscal Year” means any of the annual accounting periods of the Parent
Guarantor, the Borrower or any of their respective Subsidiaries, as applicable,
ending on December 31 of each year.
 
“Foreign Person” has the meaning ascribed to it in Section 1.10(c)(i).
 
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by any Borrower Group Member or any ERISA
Affiliate.
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
 
“Gate Interests” shall mean all of the right, title, privilege, interest, and
authority now or hereafter acquired or held by any Borrower Group Member in
connection with the right to use or occupy holdroom and passenger boarding and
deplaning space (including, without limitation, hardstand positions) at any
airport terminal located in the United States at which any Borrower Group Member
conducts scheduled operations.
 
“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Borrower Group Member,
including all right, title and interest that such Borrower Group Member may now
or hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor
and reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, Software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, rights to receive tax
refunds and other payments, rights to receive dividends, distributions, cash,
Instruments and other property in respect of or in exchange for Stock and
Investment Property, rights of indemnification, all Books and Records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of the Borrower or any computer bureau or
service company from time to time acting for the Borrower.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including but not limited to, any
Aviation Authority.
 
A-12

--------------------------------------------------------------------------------


 
“Guarantee” means the guarantee entered into by each Guarantor under Section 2
of the Guarantee and Collateral Agreement.
 
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed and delivered by each Loan Party, substantially in the
form of Exhibit B.
 
“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, (d) protect the
beneficiary of such arrangement from loss (other than product warranties given
in the ordinary course of business) or (e) indemnify the owner of such primary
obligation against loss in respect thereof. The amount of any Guaranteed
Indebtedness at any time shall be deemed to be an amount equal to the lesser at
such time of (x) the stated or determinable amount of the primary obligation in
respect of which such Guaranteed Indebtedness is incurred and (y) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.
 
“Guarantors” has the meaning ascribed to it in the preamble to this Agreement.
 
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste, “ “pollutant,
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCBs),
or any radioactive substance.
 
“IATA” means International Air Transport Association.
 
A-13

--------------------------------------------------------------------------------


 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are not overdue by more than six (6) months unless being contested
in good faith, (b) all reimbursement and other obligations with respect to
letters of credit, bankers’ acceptances and surety bonds, whether or not
matured, (c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and the capitalized amount of
remaining lease or similar payments under all synthetic leases that would appear
on the balance sheet of such Person in accordance with GAAP if such synthetic
leases were accounted for as a Capital Lease, (f) all net obligations of such
Person under commodity purchase or option agreements or other commodity price
hedging arrangements, in each case whether contingent or matured, (g) all net
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by any
Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness, (i) the Obligations, (j) Guaranteed
Indebtedness but excluding any claims arising upon the rejection of unexpired
leases and other executory contracts, and (k) the liquidation value of all
redeemable preferred Stock of such Person.
 
“Indemnified Person” has the meaning ascribed to it in Section 1.8.
 
“Initial Financial Statements” has the meaning ascribed to it in Section 2.1(f).
 
“Initial Projections” has the meaning ascribed to it in Section 2.1(f).
 
“Insolvent” with respect to any Multiemployer Plan means the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower Group Member, wherever located, and,
in any event, including all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
 
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks (including the goodwill associated with such Trademarks), and
technology.
 
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for such period.
 
“Interest Payment Date” means the last day of each Interest Period and the
Maturity Date.
 
A-14

--------------------------------------------------------------------------------


 
“Interest Period” means, initially, the period commencing on the Closing Date
and ending on the first scheduled payment date set forth in Section 1.1(b), and
thereafter commencing on each scheduled payment date set forth in Section 1.1(b)
and ending on the subsequent payment date set forth in Section 1.1(b), provided
that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.
 
“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower Group Member, wherever located, and
in any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Borrower Group Member for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods,
supplies or materials of any kind, nature or description used or consumed or to
be used or consumed in such Borrower Group Member’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
any Borrower Group Member of, or of a beneficial interest in, any of the Stock
of any other Person (other than such Borrower Group Member); (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Borrower Group Member from any Person (other than such Borrower Group Member),
of any Stock of such Person; and (iii) any direct or indirect loan, advance or
capital contribution by  any Borrower Group Member to any other Person (other
than such Borrower Group Member). The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment (other than reductions for return
on capital as repayment of Indebtedness and the like). The term “Investment”
shall not include deposits or reserves to secure the performance of leases or
the making of deposits or predelivery payments described in Section 6.4(a)(xii).
 
“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.
 
“IRS” means the Internal Revenue Service of the United States of America.
 
A-15

--------------------------------------------------------------------------------


 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
 
“Lender Party” means the Original Lender or any Affiliate thereof, or, if
different, any Lender.
 
“Lenders” means the Lenders named on the signature pages of this Agreement and,
if any such Lender shall decide to assign all or any portion of the Obligations
in accordance with Section 9.1(a), such term shall include any assignee of such
Lender.
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“LIBOR” means, with respect to any Interest Period, the rate appearing on 
Reuters Page LIBOR01 screen service (the successor page to Telerate page 3750)
or any successor or substitute page of such page at approximately 11:00 a.m.,
London time, on the Interest Rate Determination Date for such Interest Period,
as the British Bankers’ Association Interest Settlement Rate for Dollar deposits
with a maturity of three months.  In the event that such rate is not available
at such time for any reason, then “LIBOR” for such Interest Period shall be the
average (rounded upwards to the nearest 1/100%), as determined by the
Administrative Agent, of the per annum interest rates at which Dollar deposits
of amounts comparable to the outstanding principal amount of the Loan and for a
maturity of three months, are offered by the principal London offices of the
Reference Banks, in each case to prime banks in the London interbank market at
or about 11:00 a.m., London time, on the Interest Rate Determination Date for
such Interest Period.
 
“License” means any Copyright License, Patent License, Trademark License or
other similar license of rights or interests now held or hereafter acquired by
any Borrower Group Member.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any capital lease or
conditional sale agreement, and any financing lease having substantially the
same economic effect as any of the foregoing).
 
“Litigation” has the meaning ascribed to it in Section 3.13.
 
“Loan” means the loan made by the Lenders pursuant to this Agreement.
 
A-16

--------------------------------------------------------------------------------


 
“Loan Documents” means this Agreement, the Notes, the Collateral Documents and
all other agreements, instruments, documents and certificates executed and
delivered to, or in favor of, the Administrative Agent or any Lender in
connection with this Agreement and the transactions contemplated hereby and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written agreements whether heretofore, now or
hereafter executed by or on behalf of any Loan Party and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated thereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
 
“Loan Party” means the Borrower and each Guarantor.
 
“Lynx” means Lynx Aviation, Inc., a Colorado corporation.
 
“Margin Stock” has the meaning ascribed to it in Section 3.10.
 
“Material Adverse Effect” means a material adverse effect on the business,
results of operations, condition (financial or otherwise), assets, liabilities
or prospects of  the Parent Guarantor and its Subsidiaries, including the
Borrower Group, taken as a whole, before and after giving effect to the
Transactions.
 
“Maturity Date” means October 31, 2012.
 
“Moody’s” means Moody s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” means any Pension Plan which is a “multiemployer plan” (as
such term is defined in Section 4001(a)(3) of ERISA), to which any Borrower
Group Member or ERISA Affiliate is making or accruing an obligation to make
contributions or has, within any of the preceding five (5) plan years, made or
accrued an obligation to make, contributions, or with respect to which any
Borrower Group Member or ERISA Affiliate otherwise has, or has had, any
liability or obligation that can be enforced against any Borrower Group Member
or any ERISA affiliate.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Asset Sale, the sum of cash and Cash
Equivalents received in connection with such Asset Sale, net of (1) the
reasonable cash costs of sale, assignment or other disposition, (2) taxes paid
or reasonably estimated to be payable as a result thereof, (3) reserves
provided, to the extent required by GAAP, against any liabilities that are
directly attributed to such Asset Sale (provided that upon release of such
reserves, the amount so released will be considered to be Net Cash Proceeds) and
(4) any amount required to be paid or prepaid on Indebtedness or other
obligations (other than the Obligations) secured by the assets subject to such
Asset Sale, or otherwise required to be repaid as a result of such Asset Sale to
the extent actually repaid;
 
A-17

--------------------------------------------------------------------------------


 
(b)           with respect to the incurrence or issuance of any Indebtedness by
any Borrower Group Member, the sum of the cash and Cash Equivalents received in
connection with such issuance net of the underwriting discounts and commissions,
and other out-of-pocket fees and expenses, incurred by such Borrower Group
Member in connection with such issuance; and
 
(c)           with respect to any Property Loss Event, the sum of cash and Cash
Equivalents received in connection with such Property Loss Event net of (i) the
cost of collection, adjustment or settlement of any claims by any Borrower Group
Member in respect thereof, (ii) any amount required to be paid or prepaid on
Indebtedness or other obligations (other than the Obligations) secured by the
assets subject to such Property Loss Event, or otherwise required to be repaid
as a result of such Property Loss Event to the extent actually repaid or (iii)
to the extent the asset subject to such Property Loss Event does not constitute
Collateral, the amount permitted to be reinvested in the asset the subject of
such Property Loss Event or any replacement asset by the terms of any agreement
governing Indebtedness or other obligations (other than the Obligations) secured
by the assets subject to such Property Loss Event to the extent actually
invested.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
1.14(c).
 
“Note” shall mean any promissory note evidencing Loans.
 
“Obligations” means all loans, advances, debts, liabilities and obligations of
every nature for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Loan
Party to the Administrative Agent or any Lender, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement, or other instrument, in each case arising
under this Agreement or any of the other Loan Documents. This term includes all
principal, interest, Fees, expenses, attorneys’ fees and any other sum
chargeable to the Loan Parties under this Agreement or any of the other Loan
Documents.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
A-18

--------------------------------------------------------------------------------


 
“Original Lender” has the meaning ascribed to it in the preamble to this
Agreement.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Parent Guarantor” has the meaning ascribed to it in the preamble to this
Agreement.
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Borrower Group Member granting any right with respect to any
invention on which a patent is in existence.
 
“Patents” means all of the following in which any Borrower Group Member now
holds or hereafter acquires any interest: (a) all letters patent of the United
States or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
 
“Patriot Act” has the meaning ascribed to it in Section 3.19.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means a Plan which is an “employee pension benefit plan”
described in Section 3(2) of ERISA (whether or not subject to ERISA).
 
“Permits” has the meaning ascribed to it in Section 3.22.
 
A-19

--------------------------------------------------------------------------------


 
“Permitted Encumbrances” means the following encumbrances: (a) Liens for Taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Borrower Group Member is a party as lessee made in
the ordinary course of business; (d) workers’, repairmen’s, materialmen’s,
mechanics’ or similar liens arising in the ordinary course of business, so long
as such Liens are inchoate and unperfected or are being contested in accordance
with Section 5.2(b); (e) carriers’, warehousemens’, suppliers’ or other similar
possessory liens arising in the ordinary course of business so long as such
Liens are inchoate and unperfected or are being contested in accordance with
Section 5.2(b); (f) deposits securing, or in lieu of, surety, performance,
appeal or customs bonds in proceedings to which any Borrower Group Member is a
party; (g) any attachment or judgment lien not constituting an Event of Default
under Section 8.1(f); (h) zoning restrictions, easements, licenses,
rights-of-way, or other restrictions on the use of any real estate or interests
of any Borrower Group Member in real estate or other minor irregularities in
title (including leasehold title) thereto, so long as the same do not materially
impair the use or the value of any parcel of owned Real Estate; (i) presently
existing or hereafter created Liens in favor of the Administrative Agent for the
benefit of the Lenders; (j) inchoate statutory and inchoate common law
landlords’ liens under, and contractual liens granted to a landlord pursuant to,
leases to which any Borrower Group Member is a party; (k)(i) leases, subleases,
licenses, permits and similar use rights, entered into with respect to the owned
Real Estate, that do not, in the aggregate, materially detract from the value of
the any parcel of owned Real Estate and (ii) leases, subleases, licenses,
permits and similar use rights, entered into in the ordinary course of business
with respect to any leased real estate, to the extent they are not prohibited by
the Collateral Documents and would not reasonably be expected to have a Material
Adverse Effect and would not materially and adversely affect the Administrative
Agent’s Liens, for the benefit of the Lenders, in Collateral stored or located
at such location (which do not by their terms purport to create a Lien on the
Collateral); (l) with respect to Real Estate, other defects and encumbrances as
may be approved by the Administrative Agent; (m) Liens imposed by applicable law
on the assets of any Borrower Group Member located at an airport for the benefit
of an Aviation Authority; (n) Liens in favor of depositary banks (including
set-off rights) arising as a matter of law; (o) encumbrances and Liens permitted
under the terms of existing financing arrangements with respect to Section 1110
Assets; and (p) Liens existing on the Closing Date and set forth in Schedule
6.6.  For the avoidance of doubt, no “Permitted Encumbrances” of the type
described in clauses (b), (c), (f), (g), (h), (j) (with respect to contractual
liens) and (o) shall be permitted to attach or subsist in relation to all or any
part of the Collateral.
 
“Permitted Merger” means a consolidation or merger of the Parent Guarantor with
or into any Person or sale of all or substantially all of the assets of the
Parent Guarantor to any Person, where (x) the Borrower will continue to be a
Certificated Air Carrier, (y) the Parent Guarantor is the surviving entity or
the surviving entity assumes the Guarantee of the Parent Guarantor and all other
Obligations of the Parent Guarantor under the Loan Documents, and (z) the
consolidated tangible net worth of the surviving entity is at least equal to the
consolidated tangible net worth of the Parent Guarantor immediately prior to
such consolidation, merger or sale, as determined in accordance with GAAP at the
time of such consolidation, merger or sale.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement (collectively, a
“refinancing”) of any Indebtedness of such Person; provided, that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed [*]
of the principal amount (or accreted value, if applicable) of the Indebtedness
so refinanced, except by an amount equal to the unpaid accrued interest and
premium thereon and any fees and expenses incurred in connection therewith; (b)
such refinancing has a final maturity date equal to or later than the final
maturity of the Indebtedness being refinanced, (c) such refinancing does not
reduce the weighted average life to maturity of the Indebtedness being
refinanced, and (d) if the Indebtedness being refinanced is subordinated in
right of payment to the Obligations, such refinancing is subordinated in right
of payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
refinanced.
 
A-20

--------------------------------------------------------------------------------


 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” means, at any time, a Pension Plan or Retiree Welfare Plan maintained by
a Borrower Group Member or ERISA Affiliate or to which any Borrower Group Member
or any ERISA Affiliate contributes or has an obligation to contribute, or with
respect to which a Borrower Group Member or ERISA Affiliate has any liability or
obligation that can be enforced against any Borrower Group Member or any ERISA
Affiliate.
 
“Policies” has the meaning ascribed to it in Section 3.17.
 
“Prepayment Fee” has the meaning ascribed to it in Section 1.6(c).
 
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and/or Section 4975(f)(3) of the IRC.
 
“Projections” means, in relation to any Fiscal Year, a projected consolidated
balance sheet of the Parent Guarantor and its Subsidiaries, including the
Borrower Group, as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation. For all purposes of
this definition, “Projections” shall include the Initial Projections.
 
“Property Loss Event” means (a) any loss of or damage to property of any
Borrower Group Member that results in the receipt by such Person of proceeds of
insurance in excess of [*] for all Property Loss Events in the aggregate and (b)
any taking of property of any Borrower Group Member that results in the receipt
by such Person of a compensation payment in respect thereof in excess of [*] for
all Property Loss Events in the aggregate.
 
“Pro Rata Share” means with respect to all matters relating to any Lender, (a)
prior to the expiration or termination of the Commitments pursuant to this
Agreement, the percentage obtained by dividing (i) the aggregate Commitments of
that Lender by (ii) the aggregate Commitments of all Lenders, as any such
percentages may be adjusted by assignments permitted pursuant to Section 9.1,
and (b) after the expiration or termination of the Commitments pursuant to the
terms of this Agreement, the percentage obtained by dividing (i) the aggregate
principal amount of the Loan payable to that Lender by (ii) the aggregate
principal amount of the Loan then outstanding.
 
A-21

--------------------------------------------------------------------------------


 
“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.
 
“Real Estate” has the meaning ascribed to it in Section 3.16(a).
 
“Reference Banks” means (a) JPMorgan Chase Bank, N.A., (b) DVB Bank SE, (c)
Calyon and (d) such other bank or banks as may from time to time be agreed by
the Borrower and the Requisite Lenders.
 
“Register” has the meaning ascribed to it in Section 9.1(b).
 
“Related Person” means, with respect to any Person, any Affiliates, officers,
employees, agents or directors of such Person.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event” means any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043 of ERISA has been waived,
with respect to a Plan.
 
“Republic Holdings” has the meaning ascribed to it in the preamble to this
Agreement.
 
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
“Requisite Lenders” means Lenders holding [*]% or more of the aggregate
outstanding amount of the Loan.
 
“Responsible Officer” of a Person means such Person’s Chief Executive Officer,
chief financial officer, president, vice president, secretary or treasurer.
 
A-22

--------------------------------------------------------------------------------


 
“Restricted Payment” means, with respect to any Borrower Group Member, (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of its Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Borrower Group Member’s
Stock or any other payment or distribution made in respect thereof, either
directly or indirectly; (c) any payment or prepayment of principal of, premium,
if any, or interest, fees or other charges on or with respect to, and any
redemption, purchase, retirement, defeasance, sinking fund or similar payment
and any claim for rescission with respect to, any Indebtedness subordinated in
right of payment to the Obligations (except to the extent that (i) any such
payment, prepayment, redemption, purchase, retirement, defeasance, sinking fund
or similar payment is permitted pursuant to the terms of subordination governing
such Indebtedness and (ii) such terms of subordination have been approved in
writing by the Requisite Lenders); and (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Borrower Group Member now or
hereafter outstanding.
 
“Retiree Welfare Plan” means, at any time, a Plan which is an “employee welfare
benefit plan” as described in Section 3(1) of ERISA (whether or not subject to
ERISA) that provides for continuing coverage or benefits for any participant or
any beneficiary of a participant after such participant’s termination of
employment, other than continuation coverage provided pursuant to Section 4980B
of the IRC.
 
“Rotable” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.
 
“S&P” means Standard & Poor s Ratings Services, a division of the McGraw-Hill
Companies, or any successor thereto.
 
“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a sale and
leaseback transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.
 
“Seller” has the meaning ascribed to it in the recitals to this Agreement.
 
“Section 1110 Agreement” means any agreement related to property that qualifies
as “equipment,” as such term is used in Section 1110(a)(3) of the Bankruptcy
Code, including, without limitation, security agreements, mortgages, trusts,
leases, conditional sale agreements or other instruments applicable to such
property.
 
“Section 1110 Assets” shall mean property that qualifies as “equipment,” as such
term is used in Section 1110(a)(3) of the Bankruptcy Code.
 
“Security” means any Stock, voting trust certificate, bond, debenture, note or
other evidence of Indebtedness, whether secured, unsecured, convertible or
subordinated, or any certificate of interest, share or participation in, any
temporary or interim certificate for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing, but shall not
include any evidence of the Obligations.
 
A-23

--------------------------------------------------------------------------------


 
“Slots” shall mean all (i) “slots” as defined in 14 CFR § 93.213(a)(2), as that
section may be amended or re-codified from time to time, (ii) an operating
authorization for a landing or takeoff operation at a specified time period at
any airport in the United States subject to orders or regulations issued by the
FAA, as such orders or regulations may be amended or re-codified from time to
time, and in any subsequent scheduling order or regulation issued by the FAA, as
such order or regulation may be amended or re-codified from time to time, and
(iii) an authorization granted by a Governmental Authority to conduct a landing
or takeoff during a specific hour or other period at any United States or
foreign airport, in each case of any Borrower Group Member now held or hereafter
acquired (other than “slots” which have been permanently allocated to another
air carrier and in which any Borrower Group Member holds temporary use rights.)
 
“Software” shall mean computer programs whether in source code or object code
form, together with all related documentation.
 
“Spare Parts” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Commission under the
Securities Exchange Act of 1934).
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
“Subsidiary” means, with respect to any Person, (a) any domestic corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any domestic partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of the Borrower.
 
A-24

--------------------------------------------------------------------------------


 
“Substitute Basis” has the meaning ascribed to it in Section 1.13(b).
 
“Tax” or “Taxes” means all taxes, charges, fees, levies or other assessments
(including income, gross receipts, profits, withholding, excise, property,
sales, use, license, occupation and franchise taxes and including any related
interest, penalties or other additions) imposed by any jurisdiction or taxing
authority (whether international, foreign or domestic).
 
“Termination Date” means the date on which (a) the Loan has been repaid in full,
(b) all other monetary Obligations arising under the Loan pursuant to this
Agreement and the other Loan Documents have been completely discharged, and (c)
the Commitment shall have expired or irrevocably been terminated under this
Agreement.
 
“Title 49” means Title 49 of the United States Code, which, among other things,
recodified and replaced the Federal Aviation Act of 1958, as amended, and the
regulations promulgated pursuant thereto or any subsequent legislation that
amends, supplements, or supersedes such provisions.
 
“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan) that is
covered by Title IV of ERISA.
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Borrower Group Member granting any right to use any
trademark.
 
“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Borrower Group Member: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.
 
“Transactions” has the meaning ascribed to it in the recitals to this Agreement.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as the result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
A-25

--------------------------------------------------------------------------------


 
Rules of construction with respect to accounting terms used in this Agreement or
the other Loan Documents shall be as set forth in Annex C. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in this
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in this Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in this Agreement
or any such Annex, Exhibit or Schedule.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of a Person, such words are intended to
signify that the Person has actual knowledge or awareness of a particular fact
or circumstance.
 
 
A-26

--------------------------------------------------------------------------------

 

Exhibit C
 

--------------------------------------------------------------------------------

